UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-00121 Name of Registrant: Vanguard Wellington Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2011  November 30, 2012 Item 1: Reports to Shareholders Annual Report | November 30, 2012 Vanguard Wellington TM Fund > For the 12 months ended November 30, 2012, Vanguard Wellington Fund returned more than 13%. > The fund’s fiscal-year result was slightly behind that of its composite index benchmark, but well ahead of the average return of peer funds. > The Wellington Fund outperformed its comparative standards for the decade ended November 30, 2012. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 12 Performance Summary. 14 Financial Statements. 16 Your Fund’s After-Tax Returns. 33 About Your Fund’s Expenses. 34 Trustees Approve Advisory Agreement. 36 Glossary. 37 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended November 30, 2012 Total Returns Vanguard Wellington Fund Investor Shares 13.56% Admiral™ Shares 13.69 Wellington Composite Index 14.25 Mixed-Asset Target Allocation Growth Funds Average 11.50 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2011, Through November 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Wellington Fund Investor Shares $31.08 $34.29 $0.950 $0.000 Admiral Shares 53.68 59.24 1.687 0.000 1 Chairman’s Letter Dear Shareholder, Buoyed by strong returns for both its stock and bond holdings, Vanguard Wellington Fund advanced more than 13% for the 12 months ended November 30, 2012. The result was a few steps behind the unmanaged Wellington Composite Index but more than 2 percentage points ahead of the average return of peer funds. Among the fund’s stocks, nine of the ten industry sectors had positive returns, with the consumer discretionary category faring best. Energy was the only sector with a negative return for the fund. The fund’s bond holdings rallied along with the broader corporate bond market. Keep in mind that, for reasons I’ll discuss later in this letter, we anticipate a more challenging environment for bond investors in coming years. On November 30, the fund’s 30­day SEC yield was 2.33% for Investor Shares and 2.41% for Admiral Shares, compared with 2.74% for Investor Shares and 2.82% for Admiral Shares a year earlier. If you hold shares in a taxable account, you may wish to review the information on the fund’s after­tax returns that appears later in this report. 2 Stocks weathered turbulence to record a healthy advance Global stock markets seesawed through the 12 months ended November 30, ultimately finishing with double­digit gains. U.S. stocks led the way, returning about 16%, followed by European and emerging markets stocks. Stocks in the developed markets of the Pacific region had the smallest return but still rose about 10%. The gains masked a significant level of apprehension during the period, with investors concerned about U.S. economic growth and the finances of European governments and banks. Worries about Europe, in particular, flared up in the spring and then quieted in the summer. The president of the European Central Bank declared in July that policymakers would do whatever was needed to preserve the euro common currency. Although investors’ worries have eased, Europe’s financial troubles aren’t resolved. Vanguard economists believe the most likely scenario is that the Eurozone will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening persists in the face of weak economic growth. As the period drew to a close soon after the U.S. elections, attention to the United States’s considerable budgetary challenges intensified. The near­term focus on the “fiscal cliff” led to unsettling headlines and nervousness in the markets. But it also sparked serious debate about spending Market Barometer Average Annual Total Returns Periods Ended November 30, 2012 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 16.19% 11.63% 1.57% Russell 2000 Index (Small-caps) 13.09 13.85 2.82 Russell 3000 Index (Broad U.S. Market) 15.95 11.80 1.67 MSCI All Country World Index ex USA (International) 11.65 3.41 -3.84 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.51% 5.68% 6.04% Barclays Municipal Bond Index (Broad tax-exempt market) 10.17 7.13 6.23 Citigroup Three-Month U.S. Treasury Bill Index 0.07 0.08 0.50 CPI Consumer Price Index 1.76% 2.10% 1.84% 3 and tax policy options, and such attention could prove a first step to a long­term solution that resolves the nation’s fiscal imbalance and opens the way for growth. Bonds notched solid results, but challenges lie ahead The broad U.S. taxable bond market returned more than 5% for the 12 months. Municipal bonds performed robustly, with returns of about 10%. As bond prices rose, the yield of the 10­year U.S. Treasury note slipped to a record low in July, closing below 1.5%. (Bond yields and prices move in opposite directions.) By the end of the period, the yield had climbed, but it still remained exceptionally low by historical standards. After years of relatively high bond returns, investors shouldn’t be surprised if future results are much more modest. The low yields mean the opportunity for similarly strong returns has diminished. As it has since late 2008, the Federal Reserve held its target for short­term interest rates between 0% and 0.25%, which kept a tight lid on returns from money market funds and savings accounts. Shortly after the period closed, the Fed announced that it would not boost interest rates until unemployment fell to 6.5% or lower, provided the long­term inflation outlook remains around 2%. Based on current Fed economic projections, short­term interest rates are expected to remain near zero into 2015. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Wellington Fund 0.27% 0.19% 1.02% The fund expense ratios shown are from the prospectus dated March 27, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2012, the fund’s expense ratios were 0.25% for Investor Shares and 0.17% for Admiral Shares. The peer-group expense ratiois derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Mixed-Asset Target Allocation Growth Funds. 4 Fund’s areas of focus fit well with market conditions As you know, the Wellington Fund invests in both stocks (about two­thirds of the portfolio) and bonds (about one­third). Within those asset classes, the fund tends to focus on large­cap value stocks and investment­grade corporate bonds, both of which performed well during the fiscal year. In this favorable environment, the Wellington Fund turned in its strongest fiscal­year performance since 2009. The stock portion of the fund rose about 16%, in line with the return of its equity benchmark, the S&P 500 Index. Consumer discretionary stocks, as I mentioned, were a highlight, especially home improvement retailers and media companies. The fund’s holdings among industrial conglomerates and defense contractors also did well. In the energy sector, however, setbacks for the fund’s holdings among oil exploration and equipment companies hurt performance. Energy stocks generally lagged the broader market, in part because of lower oil prices and uncertainties about global economic growth. The fund’s fixed income holdings returned nearly 10%, half a percentage point less than the benchmark, the Barclays U.S. Credit A or Better Bond Index. Investment- ­grade bonds were in high demand during the period from investors searching for yields. For more on the fund’s positioning during the fiscal year, please see the Advisor’s Report that follows this letter. Total Returns Ten Years Ended November 30, 2012 Average Annual Return Wellington Fund Investor Shares 7.90% Wellington Composite Index 6.45 Mixed-Asset Target Allocation Growth Funds Average 5.55 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Fund continued its tradition of solid returns in rocky markets For the ten­year period ended November 30, the Wellington Fund recorded an average annual return of about 8%, which was ahead of the returns of the fund’s comparative standards. The result is especially impressive when you consider the extreme volatility that the fund’s advisor had to contend with. The decade began with the aftermath of the bursting of the dot­com bubble and, more recently, was marked by the 2008–2009 financial crisis. Investment insight In a tumultuous decade, rebalancing yielded an extra benefit Over time, market returns will affect the weighting of stocks and bonds in a portfolio. That’s why it’s important to periodically rebalance—adjust investments to get them back to a target asset allocation. Some funds, such as the Wellington Fund, do the rebalancing for you, with the advisor making the adjustments. Generally speaking, rebalancing is aimed at managing risk, making sure that a portfolio doesn’t end up with a more aggressive asset mix than intended. But for the ten years ended November 30, rebalancing also led to higher returns. As you can see in the chart below, a portfolio that started out as 65% stocks and 35% bonds and was then never rebalanced would have underperformed both the Wellington Composite Index and the Wellington Fund, both of which were rebalanced. What effect rebalancing may have on future returns isn’t known. But you can be sure that rebalancing will help ensure that a portfolio stays in line with the risk profile you originally chose. Average annual return: November 30, 2002 through November 30, 2012 6 At Vanguard, we’re great believers in the benefits of balance and diversification, and the Wellington Fund epitomizes these investment virtues. Since it began operations in 1929, the fund has delivered solid results through all sorts of market conditions, recording an average annual return of 8.17%. This record is a tribute to the experience and talent of the fund’s advisor, Wellington Management Company, llp . The fund’s low investment costs have also allowed shareholders to keep a larger proportion of their returns. How our core purpose informs our approach to active management At Vanguard, we sum up our core purpose this way: To take a stand for all investors, to treat them fairly, and to give them the best chance for investment success. When it comes to our actively managed funds, such as the Wellington Fund, this commitment to investors is reflected both in our rigorous process for selecting fund advisors and in our efforts to keep the costs of our funds low. We believe our approach gives investors the opportunity to outperform market indexes over the long term. But make no mistake: Outperformance is hard to come by. For one thing, competition among investors is fierce. Charles Ellis, author of one of my favorite books on investing, Winning the Loser’s Game , points out that the competition is not between the skilled and the inept. It’s between the skilled and the skilled. “It’s like the Williams sisters playing tennis against each other,” as he put it in a recent Vanguard webcast. Because we recognize the challenges inherent in active management, Vanguard has offered, and advocated for, index funds for more than 35 years. By seeking to track—rather than beat—market returns, index funds provide several benefits: low costs, diversification across a market, and limited deviation from the performance of market benchmarks. Still, the case for indexing doesn’t preclude the potential for skilled, seasoned managers to deliver outperformance. And the chances for success can increase if those managers deliver their services at low cost, allowing investors to keep more of their returns. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 12, 2012 7 Advisor’s Report Vanguard Wellington Fund returned 13.56% for Investor Shares and 13.69% for Admiral Shares for the year ended November 30, 2012. The Fund trailed the 14.25% return of the Wellington Composite Index, which is weighted 65% in large­capitalization stocks and 35% in high­quality corporate bonds, but finished ahead of the 11.50% average return of its peers. The stock portion of the fund rose roughly in line with the return of its equity benchmark, the S&P 500 Index. The fund’s fixed income portion modestly trailed its benchmark, the Barclays U.S. Credit A or Better Bond Index. Investment environment For the 12 months ended November 30, 2012, stock and bond markets generated positive total returns for investors overall, but the year was marked by periods of volatility. Equity Portfolio Changes Fiscal Year Ended November 30, 2012 Additions Comments Eaton We initiated an equity position in this diversified power management company in the spring. The recent acquisition of Cooper Industries will create an enhanced company with the majority of its business mix in electrical products. We believe that this merger will enhance the long­term growth rate of the company while also reducing its overall cyclicality. We were attracted by the valuation, strong cash flows, and solid dividend yield. General Mills Given its attractive stock valuation following management’s missteps in the Greek yogurt category, we initiated a new stock position in this global food company, known for its Pillsbury, Yoplait, Betty Crocker, and Cheerios brands. After initially purchasing shares in March, we added to the position in subsequent months. The company is coming to market with competitive products, and we expect investors to respond favorably over time. General Mills generates large amounts of cash, and has a solid balance sheet, a strong management team, and a history of paying and raising dividends. Deletions Comments Total We sold the fund’s shares of this worldwide, France­based integrated oil and gas company this summer. The company’s production volumes fell short of our expectations, and we were concerned about a deteriorating free­cash­flow position relative to peers. Total has been struggling with disruptions and outages at multiple locations. Home Depot We sold this leading home improvement retailer as its stock approached our price target and the valuation became less favorable. Shares outperformed after the company posted solid earnings and raised its outlook for the full fiscal year. Investors are gaining confidence that Home Depot will benefit from a recovery in the housing market. 8 Economic data painted a mixed picture of the U.S. economy. Consumer confidence weakened, and the labor market remained sluggish. However, enthusiasm grew over a recovery in housing as home prices showed their first year­over­year gain in years. Despite concerns regarding a global economic slowdown, investors were encouraged by strong corporate earnings. U.S. equities also moved higher, in part because of steps taken by central banks around the globe. The U.S. Federal Reserve’s extremely accommodative stance supported fixed income assets as well. In September, the Fed announced a third round of quantitative easing involving the purchase of $40 billion of mortgage­backed securities per month. In addition, the central bank said that it would extend its policy of keeping interest rates extremely low to at least the middle of 2015 and indicated that it would maintain a loose monetary policy for a considerable period after the economic recovery strengthens. Our successes Stock selection was favorable within the consumer discretionary and industrial sectors. Sector allocation, a by­product of our individual stock selections, also boosted relative returns. Our overweighted allocation to financials and health care helped the fund, as did our underweighting of information technology. Comcast was our top individual equity contributor. Other top contributors included eBay, Eli Lilly, Wells Fargo, and Merck. Relative to the S&P 500 Index, the equity portfolio’s benchmark, the fund benefited from not owning Hewlett­Packard, a constituent of the index that declined sharply during the period. Comcast is the largest U.S. cable communications company and the new owner of NBC Universal. Shares outperformed after the company posted strong earnings, thanks in part to better­than­expected advertising revenue from the 2012 London Olympics. We hold a favorable view of Comcast and believe that the NBC Universal acquisition should meaningfully add to operating free cash flow in the next several years. Comcast’s market share gains in high­margin residential and commercial phone and data services should outweigh video losses over the longer term. The fund’s fixed income portfolio benefited from our allocation to mortgage­backed securities, predominantly agency pass­through certificates. Security selection was also strong within corporate credit, especially industrials. Our overweighted allocation to bonds from financial issuers also boosted relative returns. Our shortfalls Security selection was a modest detractor from the fund’s equity performance, particularly within the energy, information technology, and materials sectors. The most significant individual detractors were Anadarko Petroleum, Exelon (a position to which we added on weakness), 9 Kinross Gold (eliminated during the period), and Occidental Petroleum (we added more shares). Not owning Apple, whose profile did not fit our investment style, also hurt the equity portfolio’s returns on a relative basis. While we have no reservations about Apple’s products, we are concerned about the long­term sustainability of the company’s margins. Anadarko is a leading U.S. oil and gas exploration company whose stock was pressured by a sharp decline in oil prices. A natural gas discovery in Mozambique holds significant potential. BP’s $4 billion settlement with Anadarko over the 2010 Gulf of Mexico oil spill was substantially less than had been feared, which we expect will benefit shareholders. We believe that the company’s onshore assets are not fully appreciated by the market, in part because they have been overshadowed by strong exploration and growth potential offshore. In the fixed income portfolio, our underweighted allocation to sovereign, supranational, foreign agency, and local authority bonds hindered relative returns. The fund’s positioning As of the close of the period, our largest active overweight stock positions relative to the S&P 500 Index included Wells Fargo, Merck, and Comcast. At the sector level, the fund’s overweight positions included health care, financials, and industrials. We are focusing on high­quality financial institutions with solid balance sheets, strong management teams, and attractive valuations. We remain underweighted in REITs, as we view that subsector as a pure play on interest rates, which we believe does not currently offer an attractive risk/ reward profile. In health care, we are targeting stocks that offer stable cash flows and high dividend yields and trade at attractive valuations. We view the market as overly pessimistic about the regulatory environment and the coming expiration of many drug patents. For health care stocks held in the portfolio, we view the drug pipeline favorably, as research and development spending is focused on drugs with higher probabilities of regulatory approval. Our most significant active stock underweight positions included Apple and Google, each of which is a component of the S&P 500 Index that we did not own in the fund as of the period’s close. (We briefly held Google this summer, but it approached our price target before we could build a full position; we eliminated our position in September.) We finished the period with underweight exposures to the information technology, consumer staples, and consumer discretionary sectors. Many consumer staples stocks are at historically high valuations, and we are having a difficult time finding value. The information technology underweight is partly a result of our choice not to own Apple. In our view, as we mentioned, that stock faces several long­term risks and does not present an attractive risk/reward profile at its current valuation. 10 The bond portfolio remains close to neutral with respect to overall duration, while we maintain our curve­flattening positions. We remain largely invested in corporate bonds, although we also hold Treasuries, which tend to provide some protection when the economic cycle takes an unexpected turn for the worse. We also have a large out­of­benchmark position in agency mortgage­backed securities that offer attractive yields and superior liquidity relative to corporate bonds. Edward P. Bousa, CFA, Senior Vice President and Equity Portfolio Manager John C. Keogh, Senior Vice President and Fixed Income Portfolio Manager Wellington Management Company, llp December 13, 2012 11 Wellington Fund Fund Profile As of November 30, 2012 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWELX VWENX Expense Ratio 1 0.27% 0.19% 30-Day SEC Yield 2.33% 2.41% Equity and Portfolio Characteristics DJ US Total Stock S&P 500 Mkt Float Fund Index Adj Idx Number of Stocks 100 500 3,629 Median Market Cap $61.0B $56.9B $36.1B Price/Earnings Ratio 13.9x 15.8x 16.6x Price/Book Ratio 1.8x 2.1x 2.1x Return on Equity 17.7% 19.0% 17.4% Earnings Growth Rate 5.7% 9.9% 9.8% Dividend Yield 2.8% 2.3% 2.1% Foreign Holdings 8.5% 0.0% 0.0% Turnover Rate 31% — — Short-Term Reserves 0.6% — — Fixed Income Characteristics Barclays Credit A Barclays or Better Aggregate Fund Index Bond Index Number of Bonds 571 2,707 8,050 Yield to Maturity (before expenses) 2.3% 2.1% 1.7% Average Coupon 4.2% 4.3% 3.6% Average Duration 6.4 years 6.8 years 5.0 years Average Effective Maturity 9.5 years 9.7 years 6.9 years Total Fund Volatility Measures DJ US Wellington Total Stock Composite Mkt Float Index Adj Idx R-Squared 0.98 0.95 Beta 0.98 0.60 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Exxon Mobil Corp. Integrated Oil & Gas 3.5% Wells Fargo & Co. Diversified Banks 3.0 Pfizer Inc. Pharmaceuticals 2.8 Merck & Co. Inc. Pharmaceuticals 2.7 AT&T Inc. Integrated Telecommunication Services 2.6 JPMorgan Chase & Co. Diversified Financial Services 2.5 Comcast Corp. Class A Cable & Satellite 2.4 International Business IT Consulting & Machines Corp. Other Services 2.3 Chevron Corp. Integrated Oil & Gas 1.9 Microsoft Corp. Systems Software 1.8 Top Ten 25.5% Top Ten as % of Total Net Assets 16.7% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated March 27, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2012, the expense ratios were 0.25% for Investor Shares and 0.17% for Admiral Shares. 12 Wellington Fund Sector Diversification (% of equity exposure) DJ US Total Stock S&P 500 Mkt Float Fund Index Adj Idx Consumer Discretionary 9.9% 11.4% 12.4% Consumer Staples 8.7 11.1 9.7 Energy 11.7 11.0 10.2 Financials 17.5 15.0 16.4 Health Care 16.5 12.2 11.9 Industrials 12.4 10.1 10.9 Information Technology 13.0 19.2 18.4 Materials 3.1 3.5 3.9 Telecommunication Services 3.2 3.1 2.7 Utilities 4.0 3.4 3.5 Sector Diversification (% of fixed income portfolio) Asset-Backed 2.4% Commercial Mortgage-Backed 0.7 Finance 28.7 Foreign 2.4 Government Mortgage-Backed 7.3 Industrial 33.1 Treasury/Agency 12.6 Utilities 7.3 Other 5.5 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 20.5% Aaa 4.1 Aa 14.4 A 43.8 Baa 16.0 Not Rated 1.2 For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 13 Wellington Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: November 30, 2002, Through November 30, 2012 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2012 Final Value One Five Ten of a $10,000 Year Years Years Investment Wellington Fund Investor Shares 13.56% 3.98% 7.90% $21,400 - Barclays U.S. Aggregate Bond Index 5.51 6.04 5.41 16,941 ••••• • Wellington Composite Index 14.25 3.63 6.45 18,692 – Mixed-Asset Target Allocation Growth Dow Jones Funds U.S. Average Total Stock Market 11.50 1.39 5.55 17,160 Float-Adjusted Index 15.92 1.84 7.20 20,046 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $50,000 Year Years Years Investment Wellington Fund Admiral Shares 13.69% 4.07% 8.02% $108,190 Barclays U.S. Aggregate Bond Index 5.51 6.04 5.41 84,706 Wellington Composite Index 14.25 3.63 6.45 93,461 Dow Jones U.S. Total Stock Market Float-Adjusted Index 15.92 1.84 7.20 100,228 See Financial Highlights for dividend and capital gains information. 14 Wellington Fund Fiscal-Year Total Returns (%): November 30, 2002, Through November 30, 2012 Average Annual Total Returns: Periods Ended September 30, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 7/1/1929 20.66% 3.87% 3.32% 5.43% 8.75% Admiral Shares 5/14/2001 20.79 3.97 3.44 5.43 8.87 15 Wellington Fund Financial Statements Statement of Net Assets—Investments Summary As of November 30, 2012 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Consumer Discretionary Comcast Corp. Class A 26,909,220 1,000,485 1.5% Time Warner Inc. 14,538,170 687,656 1.1% Lowe’s Cos. Inc. 16,173,100 583,687 0.9% Walt Disney Co. 11,303,702 561,342 0.9% Target Corp. 8,715,300 550,197 0.9% Ford Motor Co. 38,613,660 442,126 0.7% Consumer Discretionary—Other † 331,710 0.5% 4,157,203 6.5% Consumer Staples PepsiCo Inc. 9,262,400 650,313 1.0% Procter & Gamble Co. 8,169,275 570,461 0.9% Philip Morris International Inc. 5,916,800 531,802 0.8% CVS Caremark Corp. 10,582,600 492,197 0.8% Consumer Staples—Other † 1,392,020 2.1% 3,636,793 5.6% Energy Exxon Mobil Corp. 16,443,964 1,449,371 2.2% Chevron Corp. 7,706,770 814,528 1.3% Anadarko Petroleum Corp. 9,313,400 681,648 1.1% BP plc ADR 14,841,410 619,777 1.0% Occidental Petroleum Corp. 6,428,900 483,518 0.7% Energy—Other † 876,008 1.4% 4,924,850 7.7% Financials Wells Fargo & Co. 37,685,117 1,243,986 1.9% JPMorgan Chase & Co. 25,093,076 1,030,824 1.6% ACE Ltd. 8,791,760 696,571 1.1% PNC Financial Services Group Inc. 9,691,400 544,075 0.8% Prudential Financial Inc. 9,561,100 498,325 0.8% 16 Wellington Fund Market Percentage Value of Net Shares ($000) Assets BlackRock Inc. 2,299,660 453,125 0.7% Bank of America Corp. 24,989,500 246,396 0.4% Financials—Other † 2,608,495 4.1% 7,321,797 11.4% Health Care Pfizer Inc. 46,834,241 1,171,793 1.8% Merck & Co. Inc. 25,651,252 1,136,350 1.8% Johnson & Johnson 10,649,800 742,610 1.1% Eli Lilly & Co. 13,925,100 682,887 1.1% Medtronic Inc. 13,822,700 582,074 0.9% Roche Holding AG 2,790,911 549,796 0.8% Cardinal Health Inc. 12,177,400 492,576 0.8% AstraZeneca plc ADR 8,106,600 385,388 0.6% Health Care—Other † 1,176,641 1.8% 6,920,115 10.7% Industrials General Electric Co. 27,716,600 585,652 0.9% Deere & Co. 6,532,420 549,050 0.9% Honeywell International Inc. 8,926,600 547,468 0.9% FedEx Corp. 5,608,420 502,122 0.8% United Parcel Service Inc. Class B 6,552,170 479,029 0.7% Eaton Corp. 7,733,500 403,379 0.6% Raytheon Co. 6,316,100 360,839 0.6% Industrials—Other † 1,772,028 2.7% 5,199,567 8.1% Information Technology International Business Machines Corp. 5,005,100 951,319 1.5% Microsoft Corp. 28,635,990 762,290 1.2% Intel Corp. 26,505,000 518,703 0.8% * eBay Inc. 8,853,950 467,666 0.7% Cisco Systems Inc. 24,251,300 458,592 0.7% Texas Instruments Inc. 15,126,872 445,789 0.7% Oracle Corp. 13,839,330 444,242 0.7% Information Technology—Other † 1,389,642 2.1% 5,438,243 8.4% Materials Dow Chemical Co. 17,429,900 526,209 0.8% Air Products & Chemicals Inc. 4,729,800 392,289 0.6% Materials—Other † 372,793 0.6% 1,291,291 2.0% Telecommunication Services AT&T Inc. 32,381,255 1,105,172 1.7% Telecommunication Services—Other † 227,848 0.4% 1,333,020 2.1% Utilities NextEra Energy Inc. 7,459,900 512,570 0.8% Dominion Resources Inc. 9,155,200 467,922 0.7% Utilities—Other † 720,996 1.1% 1,701,488 2.6% Total Common Stocks (Cost $32,098,997) 41,924,367 65.1% 17 Wellington Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 0.250% 10/31/14 1,096,750 1,096,750 1.7% United States Treasury Note/Bond 1.500% 6/30/16 540,105 560,867 0.9% United States Treasury Note/Bond 0.250%–4.375% 9/30/14–11/15/42 1,050,818 1,089,662 1.7% 2,747,279 4.3% Conventional Mortgage-Backed Securities Freddie Mac Gold Pool 5.000%–5.500% 3/1/23–10/1/41 1,483,709 1,599,476 2.5% Conventional Mortgage-Backed Securities—Other † 6,925 0.0% 1,606,401 2.5% Nonconventional Mortgage-Backed Securities Freddie Mac REMICS 3.500%–4.000% 12/15/30–4/15/31 114,446 126,586 0.2% Nonconventional Mortgage-Backed Securities—Other † 30,930 0.0% 157,516 0.2% Total U.S. Government and Agency Obligations (Cost $4,442,789) 4,511,196 7.0% Asset-Backed/Commercial Mortgage-Backed Securities 2 GE Capital Credit Card Master Note Trust 3.800% 11/15/17 32,000 33,773 0.1% 2 GE Commercial Mortgage Corp. Series 2003-C2 Trust 5.145% 7/10/37 12,379 12,556 0.0% 3 Asset-Backed/Commercial Mortgage-Backed Securities—Other † 488,739 0.7% Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $528,831) 535,068 0.8% Corporate Bonds Finance Banking Bank of America Corp. 5.750%–6.000% 9/1/17–2/7/42 149,690 175,882 0.3% Bank of America NA 5.300%–6.000% 3/15/17–10/15/36 98,000 111,070 0.2% Bear Stearns Cos. LLC 6.400%–7.250% 10/2/17–2/1/18 25,150 30,988 0.0% JPMorgan Chase & Co. 3.250%–6.300% 9/15/14–1/6/42 360,956 420,738 0.7% Merrill Lynch & Co. Inc. 6.050%–6.875% 5/16/16–4/25/18 133,000 152,073 0.2% National City Corp. 6.875% 5/15/19 13,950 17,433 0.0% PNC Bank NA 4.875% 9/21/17 50,000 57,934 0.1% 2 PNC Financial Services Group Inc. 8.250% 5/29/49 44,000 44,440 0.1% Wachovia Bank NA 6.600% 1/15/38 60,000 82,730 0.1% Wachovia Corp. 5.250%–5.500% 5/1/13–8/1/14 37,900 38,819 0.1% Wells Fargo & Co. 2.625%–5.625% 4/15/14–3/8/22 245,565 267,200 0.4% 3 Banking—Other † 3,291,845 5.1% Brokerage † 13,834 0.0% Finance Companies General Electric Capital Corp. 3.150%–6.875% 2/15/17–1/10/39 345,360 400,490 0.7% 3 Finance Companies—Other † 4,078 0.0% Insurance ACE Capital Trust II 9.700% 4/1/30 20,000 28,400 0.0% ACE INA Holdings Inc. 2.600%–5.800% 11/23/15–3/15/18 51,360 60,735 0.1% 3 Insurance—Other † 882,184 1.4% 3 Real Estate Investment Trusts † 198,591 0.3% 6,279,464 9.8% 18 Wellington Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Industrial Basic Industry † 184,464 0.3% Capital Goods General Electric Co. 4.125%–5.250% 12/6/17–10/9/42 30,420 34,743 0.1% 3 Capital Goods—Other † 595,571 0.9% Communication AT&T Inc. 1.600%–6.800% 9/15/14–2/15/39 255,175 304,227 0.5% BellSouth Corp. 5.200%–6.550% 9/15/14–11/15/34 64,220 74,893 0.1% BellSouth Telecommunications Inc. 7.000% 12/1/95 27,600 34,580 0.1% Comcast Corp. 4.650%–5.700% 5/15/18–7/15/42 54,070 60,209 0.1% NBCUniversal Media LLC 4.375% 4/1/21 23,900 27,043 0.0% 3 Communication—Other † 981,398 1.5% Consumer Cyclical Lowe’s Cos. Inc. 5.500%–6.875% 2/15/28–9/15/37 91,595 118,598 0.2% Time Warner Cos. Inc. 6.950%–7.570% 2/1/24–1/15/28 40,000 52,917 0.1% Time Warner Inc. 4.875% 3/15/20 14,000 16,355 0.0% 3 Consumer Cyclical—Other † 1,157,988 1.8% Consumer Noncyclical Johnson & Johnson 2.150%–5.150% 5/15/16–7/15/18 36,505 40,853 0.1% Merck & Co. Inc. 6.550% 9/15/37 10,000 14,398 0.0% Pepsi Bottling Group Inc. 7.000% 3/1/29 10,000 14,582 0.0% PepsiCo Inc. 3.100%–4.000% 1/15/15–3/5/42 90,191 94,285 0.1% Pfizer Inc. 5.350% 3/15/15 33,000 36,482 0.1% Wyeth LLC 5.950% 4/1/37 25,000 33,312 0.1% 3 Consumer Noncyclical—Other † 1,944,491 3.0% Energy BP Capital Markets plc 1.846%–4.750% 10/1/15–5/6/22 142,215 154,765 0.2% 3 Energy—Other † 456,062 0.7% 3 Other Industrial † 50,814 0.1% Technology International Business Machines Corp. 1.250%–8.375% 1/5/16–11/29/32 123,686 145,533 0.2% Microsoft Corp. 4.000% 2/8/21 16,000 18,472 0.0% Technology—Other † 280,849 0.5% 3 Transportation † 294,120 0.4% 7,222,004 11.2% Utilities Electric Florida Power & Light Co. 4.950%–5.950% 2/1/35–2/1/38 104,215 135,839 0.2% 3 Electric—Other † 1,185,168 1.8% 3 Natural Gas † 238,727 0.4% Other Utility † 42,533 0.1% 1,602,267 2.5% Total Corporate Bonds (Cost $13,360,572) 15,103,735 23.5% 3 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $470,814) † 534,745 0.8% Taxable Municipal Bonds (Cost $955,395) † 1,198,231 1.9% 19 Wellington Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Temporary Cash Investments Repurchase Agreements Bank of America Securities, LLC (Dated 11/30/12, Repurchase Value $74,101,000, collateralized by Federal Home Loan Mortgage Corp. 4.000%, 11/1/42, and Federal National Mortgage Assn. 3.000%, 10/1/27) 0.220% 12/3/12 74,100 74,100 0.1% Bank of Montreal (Dated 11/30/12, Repurchase Value $70,001,000, collateralized by U.S. Treasury Notes 0.250%, 3/31/14) 0.230% 12/3/12 70,000 70,000 0.1% Deutsche Bank Securities, Inc. (Dated 11/30/12, Repurchase Value $27,601,000, collateralized by Government National Mortgage Assn. 2.500%, 10/20/27) 0.250% 12/3/12 27,600 27,600 0.0% HSBC Bank USA (Dated 11/30/12, Repurchase Value $56,701,000, collateralized by Federal Home Loan Mortgage Corp. 3.000%–4.500%, 7/1/30–12/1/42) 0.240% 12/3/12 56,700 56,700 0.1% RBC Capital Markets LLC (Dated 11/30/12, Repurchase Value $39,001,000, collateralized by Federal National Mortgage Assn. 4.000%, 5/1/42) 0.230% 12/3/12 39,000 39,000 0.1% RBS Securities, Inc. (Dated 11/30/12, Repurchase Value $53,001,000, collateralized by U.S. Treasury Notes, 0.250–3.625%, 11/30/14–2/15/21) 0.220% 12/3/12 53,000 53,000 0.1% TD Securities (USA) LLC (Dated 11/30/12, Repurchase Value $57,001,000, collateralized by Federal National Mortgage Assn. 0.600%–1.700%, 8/20/15–8/28/19) 0.220% 12/3/12 57,000 57,000 0.1% UBS Securities LLC (Dated 11/30/12, Repurchase Value $19,100,000, collateralized by Government National Mortgage Assn. 4.500%–5.500%, 3/15/40–8/15/41) 0.220% 12/3/12 19,100 19,100 0.0% 396,500 0.6% Total Temporary Cash Investments (Cost $396,500) 396,500 0.6% Total Investments (Cost $52,253,898) 64,203,842 99.7% Other Assets and Liabilities Other Assets 562,366 0.9% Liabilities (401,104) (0.6%) 161,262 0.3% Net Assets 64,365,104 100.0% 20 Wellington Fund At November 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital 51,357,182 Undistributed Net Investment Income 278,863 Accumulated Net Realized Gains 778,832 Unrealized Appreciation (Depreciation) Investment Securities 11,949,944 Swap Contracts 472 Foreign Currencies (189) Net Assets Investor Shares—Net Assets Applicable to 779,013,853 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 635,573,171 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, the aggregate value of these securities was $2,460,779,000, representing 3.8% of net assets. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 21 Wellington Fund Statement of Operations Year Ended November 30, 2012 ($000) Investment Income Income Dividends 1 1,126,981 Interest 782,429 Security Lending 7,255 Total Income 1,916,665 Expenses Investment Advisory Fees—Note B Basic Fee 41,531 Performance Adjustment (9,896) The Vanguard Group—Note C Management and Administrative—Investor Shares 46,679 Management and Administrative—Admiral Shares 33,788 Marketing and Distribution—Investor Shares 5,835 Marketing and Distribution—Admiral Shares 6,193 Custodian Fees 605 Auditing Fees 33 Shareholders’ Reports—Investor Shares 384 Shareholders’ Reports—Admiral Shares 120 Trustees’ Fees and Expenses 120 Total Expenses 125,392 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 953,442 Futures Contracts (1,310) Swap Contracts 3,334 Foreign Currencies (920) Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities 4,843,869 Futures Contracts (595) Swap Contracts 472 Foreign Currencies (171) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Dividends are net of foreign withholding taxes of $16,750,000. See accompanying Notes, which are an integral part of the Financial Statements. 22 Wellington Fund Statement of Changes in Net Assets Year Ended November 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 1,791,273 1,655,292 Realized Net Gain (Loss) 954,546 1,961,874 Change in Unrealized Appreciation (Depreciation) 4,843,575 (109,313) Net Increase (Decrease) in Net Assets Resulting from Operations 7,589,394 3,507,853 Distributions Net Investment Income Investor Shares (764,768) (772,854) Admiral Shares (992,538) (834,384) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (1,757,306) (1,607,238) Capital Share Transactions Investor Shares (1,626,720) (1,962,619) Admiral Shares 5,369,681 3,512,544 Net Increase (Decrease) from Capital Share Transactions 3,742,961 1,549,925 Total Increase (Decrease) 9,575,049 3,450,540 Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $278,863,000 and $244,473,000. See accompanying Notes, which are an integral part of the Financial Statements. 23 Wellington Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended November 30, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .959 .929 .868 .909 1.037 Net Realized and Unrealized Gain (Loss) on Investments 3.201 1.115 .960 5.217 (9.289) Total from Investment Operations 4.160 2.044 1.828 6.126 (8.252) Distributions Dividends from Net Investment Income (.950) (.904) (.878) (.926) (1.094) Distributions from Realized Capital Gains — (1.424) Total Distributions (.950) (.904) (.878) (.926) (2.518) Net Asset Value, End of Period Total Return 1 13.56% 6.85% 6.43% 26.46% -25.59% Ratios/Supplemental Data Net Assets, End of Period (Millions) $26,716 $25,743 $26,717 $28,114 $22,486 Ratio of Total Expenses to Average Net Assets 2 0.25% 0.27% 0.30% 0.34% 0.29% Ratio of Net Investment Income to Average Net Assets 2.91% 2.95% 2.97% 3.59% 3.44% Portfolio Turnover Rate 31% 3 38% 3 35% 28% 30% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.02%), 0.00%, 0.01%, 0.02%, and 0.01%. 3 Includes 15% and 9% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 24 Wellington Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended November 30, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.703 1.645 1.542 1.619 1.848 Net Realized and Unrealized Gain (Loss) on Investments 5.544 1.930 1.658 8.999 (16.048) Total from Investment Operations 7.247 3.575 3.200 10.618 (14.200) Distributions Dividends from Net Investment Income (1.687) (1.605) (1.560) (1.648) (1.950) Distributions from Realized Capital Gains — (2.460) Total Distributions (1.687) (1.605) (1.560) (1.648) (4.410) Net Asset Value, End of Period Total Return 1 13.69% 6.94% 6.52% 26.57% -25.52% Ratios/Supplemental Data Net Assets, End of Period (Millions) $37,649 $29,048 $24,623 $19,211 $14,696 Ratio of Total Expenses to Average Net Assets 2 0.17% 0.19% 0.22% 0.23% 0.18% Ratio of Net Investment Income to Average Net Assets 2.99% 3.03% 3.05% 3.70% 3.55% Portfolio Turnover Rate 31% 3 38% 3 35% 28% 30% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.02%), 0.00%, 0.01%, 0.02%, and 0.01%. 3 Includes 15% and 9% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 25 Wellington Fund Notes to Financial Statements Vanguard Wellington Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. 26 Wellington Fund Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). The fund had no open futures contracts at November 30, 2012. During the year ended November 30, 2012, the fund’s average investments in long and short futures contracts each represented less than 1% of net assets, based on quarterly average aggregate settlement values. 4. Swap Contracts: The fund may invest in credit default swaps to adjust the overall credit exposure of the fund or to actively overweight or underweight credit exposure to a specific issuer or group of issuers. The fund has sold credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk for all types of swaps is that a counterparty will default on its obligation to pay amounts due to the fund. Upon a counterparty default, a fund’s risk of loss, or exposure, is the amount of unrealized appreciation on the swap plus the cost of initiating a new swap with a new counterparty. The fund attempts to mitigate this risk by, among other things, performing a credit analysis of counterparties, monitoring exposure to counterparties, and by requiring counterparties to post of collateral to secure such exposure. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. During the year ended November 30, 2012, the fund’s average amounts of credit protection sold represented less than 1% of net assets, based on quarterly average notional amounts. 27 Wellington Fund 5. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 6. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. 7. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 8. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2009–2012), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 9. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 10. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 11. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 28 Wellington Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Wellington Management Company, LLP , provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the fund’s performance for the preceding three years relative to the combined index comprising the S&P 500 Index and the Barclays U.S. Credit A or Better Bond Index. For the year ended November 30, 2012, the investment advisory fee represented an effective annual basic rate of 0.07% of the fund’s average net assets before a decrease of $9,896,000 (0.02%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At November 30, 2012, the fund had contributed capital of $8,919,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 3.57% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 —Significant unobservable inputs (including the fund’s own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund’s investments as of November 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 39,524,950 2,399,417 — U.S. Government and Agency Obligations — 4,511,196 — Asset-Backed/Commercial Mortgage-Backed Securities — 535,068 — Corporate Bonds — 15,103,735 — Sovereign Bonds — 534,745 — Taxable Municipal Bonds — 1,198,231 — Temporary Cash Investments — 396,500 — Swap Contracts—Assets — 472 — Total 39,524,950 24,679,364 — 29 Wellington Fund E. Realized net gain (loss) and the change in unrealized appreciation (depreciation) on derivatives for the year ended November 30, 2012, were: Interest Rate Credit Contracts Contracts Total Realized Net Gain (Loss) on Derivatives ($000) ($000) ($000) Futures Contracts (1,310) — (1,310) Swap Contracts — 3,334 3,334 Realized Net Gain (Loss) on Derivatives (1,310) 3,334 2,024 Change in Unrealized Appreciation (Depreciation) on Derivatives Futures Contracts (595) — (595) Swap Contracts — 472 472 Change in Unrealized Appreciation (Depreciation) on Derivatives (595) 472 (123) At November 30, 2012, the fund had the following open swap contracts: Credit Default Swaps Remaining Up-Front Periodic Fee Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) Credit Protection Sold/Moody’s Rating MetLife Inc./A3 9/20/17 DBAG 10,800 878 1.000 472 1 DBAG—Deutsche Bank AG. The notional amount represents the maximum potential amount the fund could be required to pay as a seller of credit protection if the reference entity was subject to a credit event. F. Distributions are determined on a tax basis and may differ from net investment income and realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when certain items of income, expense, gain, or loss are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. Differences in classification may also result from the treatment of short-term gains as ordinary income for tax purposes. During the year ended November 30, 2012, the fund realized net foreign currency losses of $920,000, which decreased distributable net income for tax purposes; accordingly, such losses have been reclassified from accumulated net realized gains to undistributed net investment income. Realized and unrealized gains (losses) on certain of the fund’s swap contracts are treated as ordinary income (loss) for tax purposes; the effect on the fund’s income dividends to shareholders is offset by a change in principal return. Realized gains of $1,343,000 on swap contracts have been reclassified from accumulated net realized gains to undistributed net investment income. 30 Wellington Fund The fund used a tax accounting practice to treat a portion of the price of capital shares redeemed during the year as distributions from realized capital gains. Accordingly, the fund has reclassified $82,438,000 from accumulated net realized gains to paid-in capital. The fund used capital loss carryforwards of $35,883,000 to offset taxable capital gains realized during the year ended November 30, 2012, reducing the amount of capital gains that would otherwise be available to distribute to shareholders. For tax purposes, at November 30, 2012, the fund had $526,506,000 of ordinary income and $674,708,000 of long-term capital gains available for distribution. The fund had realized losses totaling $48,297,000 through November 30, 2012, which are deferred for tax purposes and reduce the amount of tax-basis unrealized appreciation on investment securities. At November 30, 2012, the cost of investment securities for tax purposes was $52,302,195,000. Net unrealized appreciation of investment securities for tax purposes was $11,901,647,000, consisting of unrealized gains of $12,470,795,000 on securities that had risen in value since their purchase and $569,148,000 in unrealized losses on securities that had fallen in value since their purchase. G. During the year ended November 30, 2012, the fund purchased $13,925,541,000 of investment securities and sold $11,007,285,000 of investment securities, other than U.S. government securities and temporary cash investments. Purchases and sales of U.S. government securities were $9,245,039,000 and $7,640,790,000, respectively. H. Capital share transactions for each class of shares were: Year Ended November 30, 2012 2011 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 3,928,943 119,032 3,863,624 122,449 Issued in Lieu of Cash Distributions 740,932 22,626 751,643 24,136 Redeemed (6,296,595) (190,990) (6,577,886) (210,620) Net Increase (Decrease) —Investor Shares (1,626,720) (49,332) (1,962,619) (64,035) Admiral Shares Issued 8,262,787 144,837 6,312,591 116,559 Issued in Lieu of Cash Distributions 917,357 16,193 768,903 14,297 Redeemed (3,810,463) (66,592) (3,568,950) (65,855) Net Increase (Decrease) —Admiral Shares 5,369,681 94,438 3,512,544 65,001 I. In preparing the financial statements as of November 30, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 31 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Vanguard Wellington Fund: In our opinion, the accompanying statement of net assets-investment summary and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Vanguard Wellington Fund (the “Fund”) at November 30, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management; our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at November 30, 2012 by correspondence with the custodians and brokers and by agreement to the underlying ownership records of the transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Philadelphia, PA January 14, 2013 Special 2012 tax information (unaudited) for Vanguard Wellington Fund This information for the fiscal year ended November 30, 2012, is included pursuant to provisions of the Internal Revenue Code. The fund distributed $67,509,000 as capital gain dividends (from net long-term capital gains) to shareholders during the fiscal year. The fund distributed $1,011,395,000 of qualified dividend income to shareholders during the fiscal year. For corporate shareholders, 40.8% of investment income (dividend income plus short-term gains, if any) qualifies for the dividends-received deduction. 32 Your Fund’s After-Tax Returns This table presents returns for your fund both before and after taxes. The after-tax returns are shown in two ways: (1) assuming that an investor owned the fund during the entire period and paid taxes on the fund’s distributions, and (2) assuming that an investor paid taxes on the fund’s distributions and sold all shares at the end of each period. Calculations are based on the highest individual federal income tax and capital gains tax rates in effect at the times of the distributions and the hypothetical sales. State and local taxes were not considered. After-tax returns reflect any qualified dividend income, using actual prior-year figures and estimates for 2012. (In the example, returns after the sale of fund shares may be higher than those assuming no sale. This occurs when the sale would have produced a capital loss. The calculation assumes that the investor received a tax deduction for the loss.) The table shows returns for Investor Shares only; returns for other share classes will differ. Please note that your actual after-tax returns will depend on your tax situation and may differ from those shown. Also note that if you own the fund in a tax-deferred account, such as an individual retirement account or a 401(k) plan, this information does not apply to you. Such accounts are not subject to current taxes. Finally, keep in mind that a fund’s performance—whether before or after taxes—does not guarantee future results. Average Annual Total Returns: Wellington Fund Investor Shares Periods Ended November 30, 2012 One Five Ten Year Years Years Returns Before Taxes 13.56% 3.98% 7.90% Returns After Taxes on Distributions 12.80 3.01 6.80 Returns After Taxes on Distributions and Sale of Fund Shares 9.14 2.97 6.45 33 About Your Fund’s Expenses As a shareholder of the fund, you incur ongoing costs, which include costs for portfolio management, administrative services, and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in your fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The accompanying table illustrates your fund’s costs in two ways: • Based on actual fund return. This section helps you to estimate the actual expenses that you paid over the period. The ”Ending Account Value“ shown is derived from the fund‘s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your fund under the heading ”Expenses Paid During Period.“ • Based on hypothetical 5% yearly return. This section is intended to help you compare your fund‘s costs with those of other mutual funds. It assumes that the fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged. In this case—because the return used is not the fund’s actual return—the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess your fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note that the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect transaction costs incurred by the fund for buying and selling securities. Further, the expenses do not include any purchase, redemption, or account service fees described in the fund prospectus. If such fees were applied to your account, your costs would be higher. Your fund does not carry a “sales load.” The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. You can find more information about the fund’s expenses, including annual expense ratios, in the Financial Statements section of this report. For additional information on operating expenses and other shareholder costs, please refer to your fund’s current prospectus. 34 Six Months Ended November 30, 2012 Beginning Ending Expenses Account Value Account Value Paid During Wellington Fund 5/31/2012 11/30/2012 Period Based on Actual Fund Return Investor Shares $1,000.00 $1,082.49 $1.31 Admiral Shares 1,000.00 1,083.15 0.89 Based on Hypothetical 5% Yearly Return Investor Shares $1,000.00 $1,023.82 $1.27 Admiral Shares 1,000.00 1,024.22 0.86 The calculations are based on expenses incurred in the most recent six-month period. The fund’s annualized six-month expense ratios for that period are 0.25% for Investor Shares and 0.17% for Admiral Shares. The dollar amounts shown as “Expenses Paid” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by the number of days in the most recent 12-month period. 35 The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New IndependentTrustees York and of the National Constitution Center; Chair of the U. S. Presidential Commission for the Study Emerson U. Fullwood of Bioethical Issues. Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years: Executive JoAnn Heffernan Heisen Chief Staff and Marketing Officer for North America Born 1950. Trustee Since July 1998. Principal and Corporate Vice President (retired 2008) of Xerox Occupation(s) During the Past Five Years: Corporate Corporation (document management products and Vice President and Chief Global Diversity Officer services); Executive in Residence and 2010 (retired 2008) and Member of the Executive Distinguished Minett Professor at the Rochester Committee (1997–2008) of Johnson & Johnson Institute of Technology; Director of SPX Corporation (pharmaceuticals/medical devices/consumer (multi-industry manufacturing), the United Way of products); Director of Skytop Lodge Corporation Rochester, Amerigroup Corporation (managed health (hotels), the University Medical Center at Princeton, care), the University of Rochester Medical Center, the Robert Wood Johnson Foundation, and the Center Monroe Community College Foundation, and North for Talent Innovation; Member of the Advisory Board Carolina A&T University. of the Maxwell School of Citizenship and Public Affairs at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Director of SKF AB (chemicals); Director of Tyco International, Ltd. (industrial machinery), Hillenbrand, Inc. (specialized (diversified manufacturing and services), Hewlett- consumer services), the Lumina Foundation for Packard Co. (electronic computer manufacturing), Glossary 30-Day SEC Yield. A fund’s 30-day SEC yield is derived using a formula specified by the U.S. Securities and Exchange Commission. Under the formula, data related to the fund’s security holdings in the previous 30 days are used to calculate the fund’s hypothetical net income for that period, which is then annualized and divided by the fund’s estimated average net assets over the calculation period. For the purposes of this calculation, a security’s income is based on its current market yield to maturity (for bonds), its actual income (for asset-backed securities), or its projected dividend yield (for stocks). Because the SEC yield represents hypothetical annualized income, it will differ—at times significantly—from the fund’s actual experience. As a result, the fund’s income distributions may be higher or lower than implied by the SEC yield. Average Coupon. The average interest rate paid on the fixed income securities held by a fund. It is expressed as a percentage of face value. Average Duration. An estimate of how much the value of the bonds held by a fund will fluctuate in response to a change in interest rates. To see how the value could change, multiply the average duration by the change in rates. If interest rates rise by 1 percentage point, the value of the bonds in a fund with an average duration of five years would decline by about 5%. If rates decrease by a percentage point, the value would rise by 5%. Average Effective Maturity. The average length of time until fixed income securities held by a fund reach maturity and are repaid, taking into consideration the possibility that the issuer may call the bond before its maturity date. The figure reflects the proportion of fund assets represented by each security; it also reflects any futures contracts held. In general, the longer the average effective maturity, the more a fund’s share price will fluctuate in response to changes in market interest rates. Beta. A measure of the magnitude of a fund’s past share-price fluctuations in relation to the ups and downs of a given market index. The index is assigned a beta of 1.00. Compared with a given index, a fund with a beta of 1.20 typically would have seen its share price rise or fall by 12% when the index rose or fell by 10%. For this report, beta is based on returns over the past 36 months for both the fund and the index. Note that a fund’s beta should be reviewed in conjunction with its R-squared (see definition). The lower the R-squared, the less correlation there is between the fund and the index, and the less reliable beta is as an indicator of volatility. Credit Quality. Credit-quality ratings are measured on a scale that generally ranges from AAA (highest) to D (lowest). “Not Rated” is used to classify securities for which a rating is not available. U.S. Treasury, U.S. Agency, and U.S. Agency mortgage-backed securities appear under “U.S. Government.” For this report, credit-quality ratings are obtained from Moody’s and S&P, and the higher rating for each issue is used. Dividend Yield. The current, annualized rate of dividends paid on a share of stock, divided by its current share price. For a fund, the weighted average yield for stocks it holds. The index yield is based on the current annualized rate of dividends paid on stocks in the index. Earnings Growth Rate. The average annual rate of growth in earnings over the past five years for the stocks now in a fund. Equity Exposure. A measure that reflects a fund’s investments in stocks and stock futures. Any holdings in short-term reserves are excluded. 37 Expense Ratio. A fund’s total annual operating expenses expressed as a percentage of the fund’s average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Foreign Holdings. The percentage of a fund represented by securities or depositary receipts of companies based outside the United States. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the fund’s investment objective. For funds with a subscription period, the inception date is the day after that period ends. Investment performance is measured from the inception date. Median Market Cap. An indicator of the size of companies in which a fund invests; the midpoint of market capitalization (market price x shares outstanding) of a fund’s stocks, weighted by the proportion of the fund’s assets invested in each stock. Stocks representing half of the fund’s assets have market capitalizations above the median, and the rest are below it. Price/Book Ratio. The share price of a stock divided by its net worth, or book value, per share. For a fund, the weighted average price/book ratio of the stocks it holds. Price/Earnings Ratio. The ratio of a stock’s current price to its per-share earnings over the past year. For a fund, the weighted average P/E of the stocks it holds. P/E is an indicator of market expectations about corporate prospects; the higher the P/E, the greater the expectations for a company’s future growth. R-Squared. A measure of how much of a fund’s past returns can be explained by the returns from the market in general, as measured by a given index. If a fund’s total returns were precisely synchronized with an index’s returns, its R-squared would be 1.00. If the fund’s returns bore no relationship to the index’s returns, its R-squared would be 0. For this report, R-squared is based on returns over the past 36 months for both the fund and the index. Return on Equity. The annual average rate of return generated by a company during the past five years for each dollar of shareholder’s equity (net income divided by shareholder’s equity). For a fund, the weighted average return on equity for the companies whose stocks it holds. Short-Term Reserves. The percentage of a fund invested in highly liquid, short-term securities that can be readily converted to cash. Turnover Rate. An indication of the fund’s trading activity. Funds with high turnover rates incur higher transaction costs and may be more likely to distribute capital gains (which may be taxable to investors). The turnover rate excludes in-kind transactions, which have minimal impact on costs. Yield to Maturity. The rate of return an investor would receive if the fixed income securities held by a fund were held to their maturity dates. 38 Benchmark Information Wellington Composite Index: 65% S&P 500 Index and 35% Lehman U.S. Long Credit AA or Better Bond Index through February 29, 2000; 65% S&P 500 Index and 35% Barclays U.S. Credit A or Better Bond Index thereafter. 39 The People Who Govern Your Fund The trustees of your mutual fund are there to see that the fund is operated and managed in your best interests since, as a shareholder, you are a part owner of the fund. Your fund’s trustees also serve on the board of directors of The Vanguard Group, Inc., which is owned by the Vanguard funds and provides services to them on an at-cost basis. A majority of Vanguard’s board members are independent, meaning that they have no affiliation with Vanguard or the funds they oversee, apart from the sizable personal investments they have made as private individuals. The independent board members have distinguished backgrounds in business, academia, and public service. Each of the trustees and executive officers oversees 180 Vanguard funds. The following table provides information for each trustee and executive officer of the fund. More information about the trustees is in the Statement of Additional Information , which can be obtained, without charge, by contacting Vanguard at 800-662-7447, or online at vanguard.com. InterestedTrustee 1 and Delphi Automotive LLP (automotive components); Senior Advisor at New Mountain Capital; Trustee of F. William McNabb III The Conference Board. Born 1957. Trustee Since July 2009. Chairman of the Board. Principal Occupation(s) During the Past Five Amy Gutmann Years: Chairman of the Board of The Vanguard Group, Born 1949. Trustee Since June 2006. Principal Inc., and of each of the investment companies served Occupation(s) During the Past Five Years: President by The Vanguard Group, since January 2010; Director of the University of Pennsylvania; Christopher H. of The Vanguard Group since 2008; Chief Executive Browne Distinguished Professor of Political Science Officer and President of The Vanguard Group and of in the School of Arts and Sciences with secondary each of the investment companies served by The appointments at the Annenberg School for Vanguard Group since 2008; Director of Vanguard Communication and the Graduate School of Education Marketing Corporation; Managing Director of The of the University of Pennsylvania; Member of the Vanguard Group (1995–2008). National Commission on the Humanities and Social Sciences; Trustee of Carnegie Corporation of New IndependentTrustees York and of the National Constitution Center; Chair of the U. S. Presidential Commission for the Study Emerson U. Fullwood of Bioethical Issues. Born 1948. Trustee Since January 2008. Principal Occupation(s) During the Past Five Years: Executive JoAnn Heffernan Heisen Chief Staff and Marketing Officer for North America Born 1950. Trustee Since July 1998. Principal and Corporate Vice President (retired 2008) of Xerox Occupation(s) During the Past Five Years: Corporate Corporation (document management products and Vice President and Chief Global Diversity Officer services); Executive in Residence and 2010 (retired 2008) and Member of the Executive Distinguished Minett Professor at the Rochester Committee (1997–2008) of Johnson & Johnson Institute of Technology; Director of SPX Corporation (pharmaceuticals/medical devices/consumer (multi-industry manufacturing), the United Way of products); Director of Skytop Lodge Corporation Rochester, Amerigroup Corporation (managed health (hotels), the University Medical Center at Princeton, care), the University of Rochester Medical Center, the Robert Wood Johnson Foundation, and the Center Monroe Community College Foundation, and North for Talent Innovation; Member of the Advisory Board Carolina A&T University. of the Maxwell School of Citizenship and Public Affairs at Syracuse University. Rajiv L. Gupta F. Joseph Loughrey Born 1945. Trustee Since December 2001. 2 Born 1949. Trustee Since October 2009. Principal Principal Occupation(s) During the Past Five Years: Occupation(s) During the Past Five Years: President Chairman and Chief Executive Officer (retired 2009) and Chief Operating Officer (retired 2009) of Cummins and President (2006–2008) of Rohm and Haas Co. Inc. (industrial machinery); Director of SKF AB (chemicals); Director of Tyco International, Ltd. (industrial machinery), Hillenbrand, Inc. (specialized (diversified manufacturing and services), Hewlett- consumer services), the Lumina Foundation for Packard Co. (electronic computer manufacturing), Education, and Oxfam America; Chairman of the Executive Officers Advisory Council for the College of Arts and Letters and Member of the Advisory Board to the Kellogg Glenn Booraem Institute for International Studies at the University Born 1967. Controller Since July 2010. Principal of Notre Dame. Occupation(s) During the Past Five Years: Principal of The Vanguard Group, Inc.; Controller of each of Mark Loughridge the investment companies served by The Vanguard Born 1953. Trustee Since March 2012. Principal Group; Assistant Controller of each of the investment Occupation(s) During the Past Five Years: Senior Vice companies served by The Vanguard Group (2001–2010). President and Chief Financial Officer at IBM (information technology services); Fiduciary Member of IBM’s Thomas J. Higgins Retirement Plan Committee. Born 1957. Chief Financial Officer Since September 2008. Principal Occupation(s) During the Past Five Scott C. Malpass Years: Principal of The Vanguard Group, Inc.; Chief Born 1962. Trustee Since March 2012. Principal Financial Officer of each of the investment companies Occupation(s) During the Past Five Years: Chief served by The Vanguard Group; Treasurer of each of Investment Officer and Vice President at the University the investment companies served by The Vanguard of Notre Dame; Assistant Professor of Finance at the Group (1998–2008). Mendoza College of Business at Notre Dame; Member of the Notre Dame 403(b) Investment Committee; Kathryn J. Hyatt Director of TIFF Advisory Services, Inc. (investment Born 1955. Treasurer Since November 2008. Principal advisor); Member of the Investment Advisory Occupation(s) During the Past Five Years: Principal of Committees of the Financial Industry Regulatory The Vanguard Group, Inc.; Treasurer of each of the Authority (FINRA) and of Major League Baseball. investment companies served by The Vanguard Group; Assistant Treasurer of each of the investment André F. Perold companies served by The Vanguard Group (1988–2008). Born 1952. Trustee Since December 2004. Principal Occupation(s) During the Past Five Years: George Heidi Stam Gund Professor of Finance and Banking at the Harvard Born 1956. Secretary Since July 2005. Principal Business School (retired 2011); Chief Investment Occupation(s) During the Past Five Years: Managing Officer and Managing Partner of HighVista Strategies Director of The Vanguard Group, Inc.; General Counsel LLC (private investment firm); Director of Rand of The Vanguard Group; Secretary of The Vanguard Merchant Bank; Overseer of the Museum of Fine Group and of each of the investment companies Arts Boston. served by The Vanguard Group; Director and Senior Vice President of Vanguard Marketing Corporation. Alfred M. Rankin, Jr. Born 1941. Trustee Since January 1993. Principal Vanguard Senior ManagementTeam Occupation(s) During the Past Five Years: Chairman, President, and Chief Executive Officer of NACCO Mortimer J. Buckley Michael S. Miller Industries, Inc. (forklift trucks/housewares/lignite); Kathleen C. Gubanich James M. Norris Director of Goodrich Corporation (industrial products/ Paul A. Heller Glenn W. Reed aircraft systems and services) and the National Martha G. King George U. Sauter Association of Manufacturers; Chairman of the Board Chris D. McIsaac of the Federal Reserve Bank of Cleveland and of University Hospitals of Cleveland; Advisory Chairman Chairman Emeritus and Senior Advisor of the Board of The Cleveland Museum of Art. John J. Brennan Peter F. Volanakis Chairman, 1996–2009 Born 1955. Trustee Since July 2009. Principal Chief Executive Officer and President, 1996–2008 Occupation(s) During the Past Five Years: President and Chief Operating Officer (retired 2010) of Corning Incorporated (communications equipment); Director Founder of SPX Corporation (multi-industry manufacturing); Overseer of the Amos Tuck School of Business John C. Bogle Administration at Dartmouth College; Advisor to the Chairman and Chief Executive Officer, 1974–1996 Norris Cotton Cancer Center. 1 Mr. McNabb is considered an “interested person,” as defined in the Investment Company Act of 1940, because he is an officer of the Vanguard funds. 2 December 2002 for Vanguard Equity Income Fund, Vanguard Growth Equity Fund, the Vanguard Municipal Bond Funds, and the Vanguard State Tax-Exempt Funds. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard® > vanguard.com Fund Information > 800-662-7447 CFA ® is a trademark owned by CFA Institute. Direct Investor Account Services > 800-662-2739 Institutional Investor Services > 800-523-1036 Text Telephone for People With Hearing Impairment > 800-749-7273 This material may be used in conjunction with the offering of shares of any Vanguard fund only if preceded or accompanied by the fund’s current prospectus. All comparative mutual fund data are from Lipper Inc. or Morningstar, Inc., unless otherwise noted. You can obtain a free copy of Vanguard’s proxy voting guidelines by visiting vanguard.com/proxyreporting or by calling Vanguard at 800-662-2739. The guidelines are also available from the SEC’s website, sec.gov. In addition, you may obtain a free report on how your fund voted the proxies for securities it owned during the 12 months ended June 30. To get the report, visit either vanguard.com/proxyreporting or sec.gov. You can review and copy information about your fund at the SEC’s Public Reference Room in Washington, D.C. To find out more about this public service, call the SEC at 202-551-8090. Information about your fund is also available on the SEC’s website, and you can receive copies of this information, for a fee, by sending a request in either of two ways: via e-mail addressed to publicinfo@sec.gov or via regular mail addressed to the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. Q210 012013 Vanguard ® Wellington Fund Schedule of Investments November 30, 2012 Market Value Shares ($000) Common Stocks (65.1%) Consumer Discretionary (6.5%) Comcast Corp. Class A 26,909,220 1,000,485 Time Warner Inc. 14,538,170 687,656 Lowe's Cos. Inc. 16,173,100 583,687 Walt Disney Co. 11,303,702 561,342 Target Corp. 8,715,300 550,197 Ford Motor Co. 38,613,660 442,126 Johnson Controls Inc. 6,492,000 178,790 Viacom Inc. Class B 2,963,000 152,920 4,157,203 Consumer Staples (5.6%) PepsiCo Inc. 9,262,400 650,313 Procter & Gamble Co. 8,169,275 570,461 Philip Morris International Inc. 5,916,800 531,802 CVS Caremark Corp. 10,582,600 492,197 Unilever NV 9,512,500 359,858 General Mills Inc. 7,716,400 316,295 Coca-Cola Co. 6,529,700 247,606 Archer-Daniels-Midland Co. 7,874,600 210,252 * Kraft Foods Group Inc. 2,976,000 134,575 Anheuser-Busch InBev NV 1,405,650 123,434 3,636,793 Energy (7.7%) Exxon Mobil Corp. 16,443,964 1,449,371 Chevron Corp. 7,706,770 814,528 Anadarko Petroleum Corp. 9,313,400 681,648 BP plc ADR 14,841,410 619,777 Occidental Petroleum Corp. 6,428,900 483,518 Baker Hughes Inc. 7,895,450 340,689 BG Group plc 15,986,641 274,276 Encana Corp. 7,165,394 156,134 Petroleo Brasileiro SA ADR 5,838,000 104,909 4,924,850 Financials (11.4%) Wells Fargo & Co. 37,685,117 1,243,986 JPMorgan Chase & Co. 25,093,076 1,030,824 ACE Ltd. 8,791,760 696,571 PNC Financial Services Group Inc. 9,691,400 544,075 Prudential Financial Inc. 9,561,100 498,325 BlackRock Inc. 2,299,660 453,125 UBS AG 21,817,334 342,750 US Bancorp 9,114,000 294,018 Standard Chartered plc 12,152,832 283,466 Bank of America Corp. 24,989,500 246,396 Swiss Re AG 3,293,978 237,555 * American International Group Inc. 6,908,900 228,892 Citigroup Inc. 5,765,010 199,296 MetLife Inc. 5,783,285 191,947 Mitsubishi UFJ Financial Group Inc. 40,529,700 186,412 Marsh & McLennan Cos. Inc. 4,770,900 168,031 HSBC Holdings plc ADR 3,230,700 165,186 Chubb Corp. 1,687,050 129,886 State Street Corp. 2,408,227 107,022 Hartford Financial Services Group Inc. 3,495,472 74,034 7,321,797 Health Care (10.7%) Pfizer Inc. 46,834,241 1,171,793 Merck & Co. Inc. 25,651,252 1,136,350 Johnson & Johnson 10,649,800 742,610 Eli Lilly & Co. 13,925,100 682,887 Medtronic Inc. 13,822,700 582,074 Roche Holding AG 2,790,911 549,796 1 Vanguard ® Wellington Fund Schedule of Investments November 30, 2012 Market Value Shares ($000) Cardinal Health Inc. 12,177,400 492,576 AstraZeneca plc ADR 8,106,600 385,388 Teva Pharmaceutical Industries Ltd. ADR 8,404,500 339,122 UnitedHealth Group Inc. 5,652,010 307,413 Bristol-Myers Squibb Co. 7,938,600 259,036 * Gilead Sciences Inc. 1,857,100 139,282 * Celgene Corp. 1,676,900 131,788 6,920,115 Industrials (8.1%) General Electric Co. 27,716,600 585,652 Deere & Co. 6,532,420 549,050 Honeywell International Inc. 8,926,600 547,468 FedEx Corp. 5,608,420 502,122 United Parcel Service Inc. Class B 6,552,170 479,029 Eaton Corp. 7,733,500 403,379 Raytheon Co. 6,316,100 360,839 Siemens AG 3,298,247 340,996 Union Pacific Corp. 2,464,360 302,574 Waste Management Inc. 8,442,360 274,968 Schneider Electric SA 2,953,364 207,903 Lockheed Martin Corp. 2,208,140 206,019 United Technologies Corp. 2,438,900 195,380 General Dynamics Corp. 2,088,590 138,891 Caterpillar Inc. 1,235,300 105,297 5,199,567 Information Technology (8.4%) International Business Machines Corp. 5,005,100 951,319 Microsoft Corp. 28,635,990 762,290 Intel Corp. 26,505,000 518,703 * eBay Inc. 8,853,950 467,666 Cisco Systems Inc. 24,251,300 458,592 Texas Instruments Inc. 15,126,872 445,789 Oracle Corp. 13,839,330 444,242 Accenture plc Class A 5,054,550 343,305 QUALCOMM Inc. 5,207,470 331,299 Automatic Data Processing Inc. 5,443,400 308,967 * Yahoo! Inc. 11,320,330 212,483 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 11,209,485 193,588 5,438,243 Materials (2.0%) Dow Chemical Co. 17,429,900 526,209 Air Products & Chemicals Inc. 4,729,800 392,289 CRH plc ADR 7,850,400 144,212 BASF SE 1,371,517 122,969 Goldcorp Inc. 2,729,000 105,612 1,291,291 Telecommunication Services (2.1%) AT&T Inc. 32,381,255 1,105,172 America Movil SAB de CV ADR 6,580,680 155,238 Vodafone Group plc 28,147,055 72,610 1,333,020 Utilities (2.6%) NextEra Energy Inc. 7,459,900 512,570 Dominion Resources Inc. 9,155,200 467,922 Edison International 7,442,700 338,494 Exelon Corp. 9,798,864 296,122 Duke Energy Corp. 1,353,500 86,380 1,701,488 Total Common Stocks (Cost $32,098,997) 41,924,367 2 Vanguard ® Wellington Fund Schedule of Investments November 30, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (7.0%) U.S. Government Securities (4.3%) United States Treasury Note/Bond 0.250% 9/30/14 42,000 42,000 United States Treasury Note/Bond 0.250% 10/31/14 1,096,750 1,096,750 United States Treasury Note/Bond 1.500% 6/30/16 540,105 560,867 United States Treasury Note/Bond 0.875% 1/31/17 12,165 12,355 United States Treasury Note/Bond 0.750% 10/31/17 230,000 231,582 United States Treasury Note/Bond 2.750% 2/15/19 30,350 33,802 United States Treasury Note/Bond 2.000% 11/15/21 169,958 178,163 United States Treasury Note/Bond 1.750% 5/15/22 140,320 143,061 United States Treasury Note/Bond 1.625% 11/15/22 160,000 160,125 United States Treasury Note/Bond 4.375% 5/15/41 63,720 84,778 United States Treasury Note/Bond 3.125% 11/15/41 47,305 50,661 United States Treasury Note/Bond 2.750% 11/15/42 155,000 153,135 2,747,279 Conventional Mortgage-Backed Securities (2.5%) 1,2 Freddie Mac Gold Pool 5.000% 1/1/33–10/1/41 687,872 740,227 1,2 Freddie Mac Gold Pool 5.500% 3/1/23–3/1/41 795,837 859,249 2 Ginnie Mae I Pool 7.000% 11/15/31–11/15/33 5,928 6,899 2 Ginnie Mae I Pool 8.000% 6/15/17 26 26 1,606,401 Nonconventional Mortgage-Backed Securities (0.2%) 1,2 Fannie Mae REMICS 3.500% 4/25/31 9,730 10,288 1,2 Fannie Mae REMICS 4.000% 9/25/29–5/25/31 18,581 20,642 1,2 Freddie Mac REMICS 3.500% 3/15/31 5,760 6,095 1,2 Freddie Mac REMICS 4.000% 12/15/30–4/15/31 108,686 120,491 157,516 Total U.S. Government and Agency Obligations (Cost $4,442,789) 4,511,196 Asset-Backed/Commercial Mortgage-Backed Securities (0.8%) 2 Ally Auto Receivables Trust 2010-4 1.350% 12/15/15 12,550 12,672 2,3 Ally Master Owner Trust 2.880% 4/15/15 22,650 22,841 2 Ally Master Owner Trust 2.150% 1/15/16 48,866 49,195 2 Ally Master Owner Trust Series 2012-5 1.540% 9/15/19 105,755 106,044 2 AmeriCredit Automobile Receivables Trust 2011-3 1.170% 1/8/16 10,765 10,818 2,3 Avis Budget Rental Car Funding AESOP LLC 2.090% 4/20/15 56,275 56,156 2,3 Avis Budget Rental Car Funding AESOP LLC 3.150% 3/20/17 12,000 12,567 2 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 18,085 19,300 2 Credit Suisse First Boston Mortgage Securities Corp. 4.597% 3/15/35 5,579 5,594 2 Ford Credit Floorplan Master Owner Trust 1.500% 9/15/15 13,350 13,380 2,4 Ford Credit Floorplan Master Owner Trust 2.120% 2/15/16 25,390 25,597 2,3 Ford Credit Floorplan Master Owner Trust A Series 2010-3 4.200% 2/15/17 16,270 17,484 2 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 30,861 31,729 2 GE Capital Credit Card Master Note Trust 3.800% 11/15/17 32,000 33,773 2 GE Commercial Mortgage Corp. Series 2003-C2 Trust 5.145% 7/10/37 12,379 12,556 2,3 Hertz Vehicle Financing LLC 4.260% 3/25/14 19,667 19,800 2,3 Hertz Vehicle Financing LLC 2.200% 3/25/16 36,320 37,329 2 JP Morgan Chase Commercial Mortgage Securities Corp. 4.994% 7/12/35 1,652 1,652 2,3 Marriott Vacation Club Owner Trust 2006-2 5.362% 10/20/28 1,830 1,869 2 Morgan Stanley Dean Witter Capital I 5.080% 9/15/37 2,784 2,781 2 Santander Drive Auto Receivables Trust 2011-1 2.350% 11/16/15 13,545 13,790 2 World Omni Automobile Lease Securitization Trust 2011-A 1.490% 10/15/14 27,925 28,141 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $528,831) 535,068 3 Vanguard ® Wellington Fund Schedule of Investments November 30, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Corporate Bonds (23.5%) Finance (9.8%) Banking (7.3%) American Express Centurion Bank 6.000% 9/13/17 20,000 24,235 American Express Credit Corp. 5.875% 5/2/13 44,000 44,969 American Express Credit Corp. 2.750% 9/15/15 10,000 10,510 American Express Credit Corp. 2.375% 3/24/17 71,985 75,715 Bank of America Corp. 6.000% 9/1/17 69,725 81,046 Bank of America Corp. 5.750% 12/1/17 30,000 34,687 Bank of America Corp. 5.875% 1/5/21 40,000 47,735 Bank of America Corp. 5.875% 2/7/42 9,965 12,414 Bank of America NA 5.300% 3/15/17 68,000 75,247 Bank of America NA 6.000% 10/15/36 30,000 35,823 Bank of Montreal 2.500% 1/11/17 79,535 83,761 Bank of New York Mellon Corp. 4.950% 3/15/15 58,655 63,794 Bank of Nova Scotia 3.400% 1/22/15 82,000 86,626 Barclays Bank plc 2.375% 1/13/14 53,000 53,923 Barclays Bank plc 5.000% 9/22/16 15,570 17,501 Barclays Bank plc 5.125% 1/8/20 30,000 34,238 BB&T Corp. 3.200% 3/15/16 34,000 35,962 BB&T Corp. 4.900% 6/30/17 8,045 8,963 BB&T Corp. 5.250% 11/1/19 8,000 9,296 Bear Stearns Cos. LLC 6.400% 10/2/17 8,765 10,599 Bear Stearns Cos. LLC 7.250% 2/1/18 16,385 20,389 BNY Mellon NA 4.750% 12/15/14 4,750 5,123 Canadian Imperial Bank of Commerce 2.350% 12/11/15 56,000 58,536 Capital One Bank USA NA 6.500% 6/13/13 20,705 21,329 Capital One Financial Corp. 2.150% 3/23/15 27,380 27,951 Capital One Financial Corp. 3.150% 7/15/16 10,000 10,659 Capital One Financial Corp. 5.250% 2/21/17 3,580 4,096 Capital One Financial Corp. 4.750% 7/15/21 18,835 21,711 Citigroup Inc. 4.587% 12/15/15 23,975 26,175 Citigroup Inc. 3.953% 6/15/16 41,322 44,412 Citigroup Inc. 5.850% 8/2/16 30,000 34,388 Citigroup Inc. 4.450% 1/10/17 35,670 39,554 Citigroup Inc. 6.125% 11/21/17 64,960 77,259 Citigroup Inc. 6.125% 5/15/18 9,500 11,351 Citigroup Inc. 8.500% 5/22/19 34,000 45,467 Citigroup Inc. 5.375% 8/9/20 26,025 30,514 Citigroup Inc. 4.500% 1/14/22 20,000 22,347 Citigroup Inc. 6.625% 6/15/32 45,000 51,570 Citigroup Inc. 6.125% 8/25/36 30,000 32,950 Citigroup Inc. 8.125% 7/15/39 8,325 12,552 Citigroup Inc. 5.875% 1/30/42 1,290 1,585 3 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.200% 3/11/15 52,000 54,525 3 Credit Agricole SA 3.500% 4/13/15 50,000 51,627 Credit Suisse 5.000% 5/15/13 87,750 89,521 Credit Suisse 2.200% 1/14/14 41,000 41,477 Credit Suisse 5.500% 5/1/14 30,000 31,975 Deutsche Bank Financial LLC 5.375% 3/2/15 59,215 63,132 Goldman Sachs Group Inc. 3.700% 8/1/15 40,000 42,178 Goldman Sachs Group Inc. 5.350% 1/15/16 70,000 77,669 Goldman Sachs Group Inc. 3.625% 2/7/16 7,111 7,521 Goldman Sachs Group Inc. 5.625% 1/15/17 40,000 43,824 Goldman Sachs Group Inc. 5.950% 1/18/18 44,000 50,776 Goldman Sachs Group Inc. 6.000% 6/15/20 5,000 5,924 Goldman Sachs Group Inc. 5.250% 7/27/21 23,720 26,989 Goldman Sachs Group Inc. 5.750% 1/24/22 34,725 41,157 Goldman Sachs Group Inc. 6.450% 5/1/36 50,000 53,561 Goldman Sachs Group Inc. 6.750% 10/1/37 43,995 48,923 Goldman Sachs Group Inc. 6.250% 2/1/41 35,320 42,835 3 HBOS plc 6.000% 11/1/33 2,715 2,409 3 HSBC Bank plc 2.000% 1/19/14 9,820 9,902 4 Vanguard ® Wellington Fund Schedule of Investments November 30, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) 3 HSBC Bank plc 3.500% 6/28/15 17,937 19,080 3 HSBC Bank plc 4.750% 1/19/21 62,040 71,131 HSBC Bank USA NA 4.625% 4/1/14 19,710 20,622 HSBC Holdings plc 4.000% 3/30/22 72,455 79,688 HSBC Holdings plc 6.500% 5/2/36 25,000 30,118 HSBC Holdings plc 6.100% 1/14/42 54,000 72,486 3 ING Bank NV 2.650% 1/14/13 40,000 40,040 3 ING Bank NV 2.000% 10/18/13 40,000 40,250 3 ING Bank NV 3.750% 3/7/17 23,000 24,441 JPMorgan Chase & Co. 5.125% 9/15/14 14,550 15,519 JPMorgan Chase & Co. 5.250% 5/1/15 40,000 43,533 JPMorgan Chase & Co. 6.000% 1/15/18 57,000 67,939 JPMorgan Chase & Co. 6.300% 4/23/19 10,340 12,750 JPMorgan Chase & Co. 4.950% 3/25/20 55,000 63,207 JPMorgan Chase & Co. 4.350% 8/15/21 31,386 35,177 JPMorgan Chase & Co. 4.500% 1/24/22 20,000 22,472 JPMorgan Chase & Co. 3.250% 9/23/22 18,645 19,252 JPMorgan Chase & Co. 5.600% 7/15/41 96,000 119,085 JPMorgan Chase & Co. 5.400% 1/6/42 18,035 21,804 Mellon Funding Corp. 5.000% 12/1/14 30,000 32,394 Merrill Lynch & Co. Inc. 6.050% 5/16/16 70,000 77,188 Merrill Lynch & Co. Inc. 6.400% 8/28/17 23,000 26,891 Merrill Lynch & Co. Inc. 6.875% 4/25/18 40,000 47,994 Morgan Stanley 6.750% 10/15/13 25,775 27,056 Morgan Stanley 7.070% 2/10/14 17,500 18,299 Morgan Stanley 4.750% 4/1/14 70,000 72,358 Morgan Stanley 6.000% 5/13/14 7,835 8,304 Morgan Stanley 6.000% 4/28/15 44,000 47,939 Morgan Stanley 3.800% 4/29/16 9,470 9,847 Morgan Stanley 5.450% 1/9/17 70,000 76,935 Morgan Stanley 5.625% 9/23/19 9,800 10,977 Morgan Stanley 5.750% 1/25/21 79,825 90,831 Morgan Stanley 6.250% 8/9/26 20,000 23,064 National City Corp. 6.875% 5/15/19 13,950 17,433 3 Nordea Bank AB 2.125% 1/14/14 39,500 39,766 3 Nordea Bank AB 3.700% 11/13/14 22,880 24,028 Northern Trust Co. 4.600% 2/1/13 5,925 5,963 Northern Trust Corp. 3.450% 11/4/20 9,000 9,754 Paribas 6.950% 7/22/13 40,000 41,269 PNC Bank NA 4.875% 9/21/17 50,000 57,934 2 PNC Financial Services Group Inc. 8.250% 5/29/49 44,000 44,440 3 Societe Generale SA 5.200% 4/15/21 15,905 17,396 3 Standard Chartered plc 3.850% 4/27/15 14,990 15,806 State Street Corp. 5.375% 4/30/17 76,315 89,839 3 Svenska Handelsbanken AB 4.875% 6/10/14 56,000 58,948 Svenska Handelsbanken AB 2.875% 4/4/17 40,000 42,282 UBS AG 3.875% 1/15/15 50,000 52,804 UBS AG 5.875% 7/15/16 50,000 55,868 UBS AG 4.875% 8/4/20 8,000 9,307 US Bancorp 2.875% 11/20/14 32,000 33,390 US Bancorp 1.650% 5/15/17 32,000 32,667 US Bank NA 6.300% 2/4/14 30,000 31,951 Wachovia Bank NA 6.600% 1/15/38 60,000 82,730 Wachovia Corp. 5.500% 5/1/13 35,000 35,724 Wachovia Corp. 5.250% 8/1/14 2,900 3,095 Wells Fargo & Co. 4.625% 4/15/14 15,000 15,706 Wells Fargo & Co. 3.750% 10/1/14 28,000 29,591 Wells Fargo & Co. 3.625% 4/15/15 2,200 2,343 Wells Fargo & Co. 3.676% 6/15/16 19,000 20,615 Wells Fargo & Co. 5.125% 9/15/16 25,000 28,377 Wells Fargo & Co. 2.625% 12/15/16 53,000 55,988 Wells Fargo & Co. 5.625% 12/11/17 31,150 37,274 Wells Fargo & Co. 3.500% 3/8/22 72,215 77,306 5 Vanguard ® Wellington Fund Schedule of Investments November 30, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Brokerage (0.0%) Ameriprise Financial Inc. 5.300% 3/15/20 11,590 13,834 Finance Companies (0.7%) General Electric Capital Corp. 5.400% 2/15/17 10,000 11,536 General Electric Capital Corp. 4.625% 1/7/21 117,000 132,211 General Electric Capital Corp. 5.300% 2/11/21 30,850 35,538 General Electric Capital Corp. 3.150% 9/7/22 70,030 71,589 General Electric Capital Corp. 6.750% 3/15/32 30,000 38,983 General Electric Capital Corp. 6.150% 8/7/37 37,800 47,071 General Electric Capital Corp. 5.875% 1/14/38 24,240 29,163 General Electric Capital Corp. 6.875% 1/10/39 25,440 34,399 2,3 US Trade Funding Corp. 4.260% 11/15/14 3,926 4,078 Insurance (1.5%) ACE Capital Trust II 9.700% 4/1/30 20,000 28,400 ACE INA Holdings Inc. 2.600% 11/23/15 11,000 11,504 ACE INA Holdings Inc. 5.800% 3/15/18 40,360 49,231 Aetna Inc. 1.750% 5/15/17 2,636 2,686 Aetna Inc. 6.500% 9/15/18 11,460 14,297 Allstate Corp. 5.000% 8/15/14 10,000 10,758 2 Allstate Corp. 6.500% 5/15/57 20,000 21,100 2 Allstate Corp. 6.125% 5/15/67 30,000 30,975 Chubb Corp. 6.000% 5/11/37 50,000 66,022 3 Farmers Exchange Capital 7.050% 7/15/28 25,000 31,211 Genworth Global Funding Trusts 5.750% 5/15/13 25,000 25,513 Hartford Financial Services Group Inc. 4.625% 7/15/13 9,000 9,198 Hartford Financial Services Group Inc. 4.750% 3/1/14 15,000 15,617 3 Jackson National Life Insurance Co. 8.150% 3/15/27 39,480 50,524 3 Liberty Mutual Insurance Co. 7.875% 10/15/26 31,210 40,190 3 MassMutual Global Funding II 2.875% 4/21/14 11,390 11,716 MetLife Inc. 4.125% 8/13/42 5,565 5,537 3 Metropolitan Life Global Funding I 5.125% 6/10/14 20,000 21,315 3 Metropolitan Life Insurance Co. 7.700% 11/1/15 51,000 59,675 3 New York Life Global Funding 1.650% 5/15/17 44,000 45,032 3 New York Life Insurance Co. 5.875% 5/15/33 55,395 67,571 Prudential Financial Inc. 5.150% 1/15/13 10,615 10,670 Prudential Financial Inc. 4.750% 4/1/14 28,700 30,106 Prudential Financial Inc. 5.100% 9/20/14 10,000 10,722 Prudential Financial Inc. 3.000% 5/12/16 11,995 12,717 Prudential Financial Inc. 4.500% 11/15/20 34,365 38,432 Torchmark Corp. 7.875% 5/15/23 45,000 58,261 Travelers Cos. Inc. 5.800% 5/15/18 32,500 39,765 UnitedHealth Group Inc. 6.000% 6/15/17 9,500 11,411 UnitedHealth Group Inc. 6.000% 2/15/18 26,300 32,165 UnitedHealth Group Inc. 3.875% 10/15/20 27,960 31,203 UnitedHealth Group Inc. 2.875% 3/15/22 3,335 3,433 WellPoint Inc. 4.350% 8/15/20 10,000 11,172 WellPoint Inc. 3.125% 5/15/22 53,740 54,350 WellPoint Inc. 3.300% 1/15/23 8,585 8,840 Real Estate Investment Trusts (0.3%) Duke Realty LP 6.500% 1/15/18 8,755 10,417 HCP Inc. 3.750% 2/1/16 7,950 8,436 Realty Income Corp. 6.750% 8/15/19 21,075 26,057 Simon Property Group LP 5.100% 6/15/15 50,000 55,267 Simon Property Group LP 6.100% 5/1/16 49,050 56,586 3 WEA Finance LLC 7.125% 4/15/18 34,000 41,828 6,279,464 Industrial (11.2%) Basic Industry (0.3%) BHP Billiton Finance USA Ltd. 7.250% 3/1/16 15,000 17,901 EI du Pont de Nemours & Co. 2.750% 4/1/16 54,000 57,338 Rio Tinto Alcan Inc. 7.250% 3/15/31 21,273 29,748 6 Vanguard ® Wellington Fund Schedule of Investments November 30, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Rio Tinto Finance USA Ltd. 6.500% 7/15/18 37,000 46,446 Rio Tinto Finance USA plc 2.000% 3/22/17 8,095 8,331 Rio Tinto Finance USA plc 3.500% 3/22/22 17,000 18,002 2 Rohm and Haas Holdings Ltd. 9.800% 4/15/20 5,625 6,698 Capital Goods (1.0%) 3M Co. 6.375% 2/15/28 30,000 40,933 Boeing Co. 8.625% 11/15/31 9,460 15,189 Caterpillar Financial Services Corp. 1.625% 6/1/17 25,220 25,790 Caterpillar Inc. 3.900% 5/27/21 51,914 58,594 Caterpillar Inc. 2.600% 6/26/22 11,345 11,571 3 Caterpillar Inc. 3.803% 8/15/42 13,960 14,004 Deere & Co. 7.125% 3/3/31 17,500 25,295 General Dynamics Corp. 3.875% 7/15/21 14,925 16,881 General Electric Co. 5.250% 12/6/17 21,685 25,639 General Electric Co. 4.125% 10/9/42 8,735 9,104 Honeywell International Inc. 4.250% 3/1/21 40,681 48,019 John Deere Capital Corp. 2.250% 4/17/19 28,125 29,124 John Deere Capital Corp. 1.700% 1/15/20 21,935 21,891 Raytheon Co. 1.625% 10/15/15 35,210 36,174 3 Siemens Financieringsmaatschappij NV 5.750% 10/17/16 89,650 105,392 United Technologies Corp. 1.800% 6/1/17 21,785 22,462 United Technologies Corp. 3.100% 6/1/22 7,010 7,525 United Technologies Corp. 7.500% 9/15/29 19,230 28,753 United Technologies Corp. 6.050% 6/1/36 20,325 27,254 United Technologies Corp. 6.125% 7/15/38 45,000 60,720 Communication (2.3%) America Movil SAB de CV 3.125% 7/16/22 24,480 25,141 America Movil SAB de CV 4.375% 7/16/42 20,430 21,069 AT&T Inc. 5.100% 9/15/14 30,160 32,545 AT&T Inc. 2.950% 5/15/16 23,655 25,123 AT&T Inc. 1.600% 2/15/17 38,000 38,575 AT&T Inc. 5.600% 5/15/18 44,000 53,298 AT&T Inc. 4.450% 5/15/21 10,000 11,653 AT&T Inc. 6.450% 6/15/34 73,115 94,857 AT&T Inc. 6.800% 5/15/36 11,305 15,197 AT&T Inc. 6.500% 9/1/37 9,675 12,657 AT&T Inc. 6.550% 2/15/39 15,265 20,322 BellSouth Corp. 5.200% 9/15/14 20,000 21,543 BellSouth Corp. 6.550% 6/15/34 32,225 39,567 BellSouth Corp. 6.000% 11/15/34 11,995 13,783 BellSouth Telecommunications Inc. 7.000% 12/1/95 27,600 34,580 CBS Corp. 4.300% 2/15/21 27,830 30,789 CBS Corp. 3.375% 3/1/22 15,680 16,220 Cellco Partnership / Verizon Wireless Capital LLC 5.550% 2/1/14 28,000 29,510 Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 21,000 28,986 Comcast Corp. 5.700% 5/15/18 20,000 24,239 Comcast Corp. 4.650% 7/15/42 34,070 35,970 3 COX Communications Inc. 4.700% 12/15/42 5,775 5,921 3 Deutsche Telekom International Finance BV 2.250% 3/6/17 15,785 16,196 3 Deutsche Telekom International Finance BV 4.875% 3/6/42 27,715 29,310 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.125% 2/15/16 7,665 8,043 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.500% 3/1/16 31,150 33,074 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.200% 3/15/20 20,000 22,680 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.000% 8/15/40 10,000 10,849 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 6.375% 3/1/41 24,640 28,437 Discovery Communications LLC 5.625% 8/15/19 10,635 12,849 Discovery Communications LLC 5.050% 6/1/20 8,365 9,816 Discovery Communications LLC 4.950% 5/15/42 4,175 4,556 France Telecom SA 4.125% 9/14/21 37,500 41,568 Grupo Televisa SAB 6.625% 1/15/40 25,090 32,963 NBCUniversal Media LLC 4.375% 4/1/21 23,900 27,043 News America Inc. 4.500% 2/15/21 14,500 16,629 News America Inc. 6.150% 2/15/41 33,265 41,705 7 Vanguard ® Wellington Fund Schedule of Investments November 30, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) 3 SBA Tower Trust 2.933% 12/15/17 33,310 34,761 Telefonica Emisiones SAU 3.992% 2/16/16 34,790 35,303 Time Warner Cable Inc. 5.850% 5/1/17 34,980 41,480 Time Warner Cable Inc. 6.750% 6/15/39 29,985 38,200 Verizon Communications Inc. 4.350% 2/15/13 15,530 15,646 Verizon Communications Inc. 5.500% 4/1/17 25,000 29,527 Verizon Communications Inc. 3.500% 11/1/21 5,495 6,053 Verizon Communications Inc. 5.850% 9/15/35 49,525 62,916 Verizon Communications Inc. 6.900% 4/15/38 9,710 13,902 Verizon Communications Inc. 4.750% 11/1/41 11,880 13,453 Verizon Global Funding Corp. 7.750% 12/1/30 56,410 82,659 Verizon Maryland Inc. 7.150% 5/1/23 10,000 10,222 Vodafone Group plc 5.000% 12/16/13 10,000 10,457 Vodafone Group plc 5.375% 1/30/15 40,000 43,928 Vodafone Group plc 2.875% 3/16/16 33,000 34,960 Vodafone Group plc 2.500% 9/26/22 41,355 41,620 Consumer Cyclical (2.1%) Amazon.com Inc. 2.500% 11/29/22 34,760 34,498 3 American Honda Finance Corp. 1.500% 9/11/17 18,760 18,795 AutoZone Inc. 3.700% 4/15/22 35,435 37,605 CVS Caremark Corp. 4.875% 9/15/14 25,200 27,125 CVS Caremark Corp. 5.750% 6/1/17 26,185 31,481 CVS Caremark Corp. 2.750% 12/1/22 50,000 50,016 Daimler Finance North America LLC 6.500% 11/15/13 23,615 24,890 3 Daimler Finance North America LLC 2.250% 7/31/19 69,485 70,475 Daimler Finance North America LLC 8.500% 1/18/31 33,000 51,693 eBay Inc. 1.350% 7/15/17 12,580 12,762 eBay Inc. 2.600% 7/15/22 20,130 20,308 Home Depot Inc. 3.950% 9/15/20 16,000 18,316 3 Hyundai Capital America 1.625% 10/2/15 14,955 14,995 Johnson Controls Inc. 7.125% 7/15/17 36,300 44,280 Lowe's Cos. Inc. 6.875% 2/15/28 5,790 7,731 Lowe's Cos. Inc. 6.500% 3/15/29 39,900 51,554 Lowe's Cos. Inc. 5.500% 10/15/35 20,000 24,013 Lowe's Cos. Inc. 6.650% 9/15/37 25,905 35,300 McDonald's Corp. 1.875% 5/29/19 16,685 17,095 McDonald's Corp. 2.625% 1/15/22 7,805 8,100 3 Nissan Motor Acceptance Corp. 1.950% 9/12/17 44,895 45,556 PACCAR Financial Corp. 1.600% 3/15/17 39,311 40,101 Target Corp. 5.875% 7/15/16 20,000 23,662 Target Corp. 2.900% 1/15/22 27,000 28,744 Time Warner Cos. Inc. 7.570% 2/1/24 20,000 26,637 Time Warner Cos. Inc. 6.950% 1/15/28 20,000 26,280 Time Warner Inc. 4.875% 3/15/20 14,000 16,355 Toyota Motor Credit Corp. 2.800% 1/11/16 42,517 44,904 Toyota Motor Credit Corp. 1.750% 5/22/17 47,000 48,084 Toyota Motor Credit Corp. 1.250% 10/5/17 35,945 36,016 Viacom Inc. 6.125% 10/5/17 7,500 9,038 3 Volkswagen International Finance NV 1.625% 3/22/15 83,250 84,568 Wal-Mart Stores Inc. 3.250% 10/25/20 25,754 28,159 Wal-Mart Stores Inc. 4.250% 4/15/21 29,000 34,010 Wal-Mart Stores Inc. 5.625% 4/15/41 112,595 148,659 Walt Disney Co. 5.625% 9/15/16 30,000 34,938 Western Union Co. 5.930% 10/1/16 60,000 69,115 Consumer Noncyclical (3.4%) 3 AbbVie Inc. 1.750% 11/6/17 31,160 31,604 3 AbbVie Inc. 2.000% 11/6/18 37,390 37,916 Altria Group Inc. 4.750% 5/5/21 18,300 20,745 Altria Group Inc. 2.850% 8/9/22 11,000 10,911 Amgen Inc. 2.300% 6/15/16 25,340 26,462 Amgen Inc. 5.150% 11/15/41 36,000 40,810 Anheuser-Busch Cos. LLC 5.000% 3/1/19 15,000 17,795 Anheuser-Busch Cos. LLC 6.500% 1/1/28 19,550 25,132 8 Vanguard ® Wellington Fund Schedule of Investments November 30, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 12,830 15,767 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 36,000 42,354 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 60,800 61,130 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 4,720 4,724 AstraZeneca plc 1.950% 9/18/19 43,465 44,447 AstraZeneca plc 6.450% 9/15/37 23,385 32,177 3 BAT International Finance plc 3.250% 6/7/22 58,280 61,070 Baxter International Inc. 5.900% 9/1/16 12,498 14,898 3 Cargill Inc. 6.000% 11/27/17 25,000 30,112 3 Cargill Inc. 4.307% 5/14/21 60,532 67,221 3 Cargill Inc. 6.875% 5/1/28 19,355 24,964 3 Cargill Inc. 6.125% 4/19/34 28,980 35,696 Catholic Health Initiatives 1.600% 11/1/17 2,140 2,167 Catholic Health Initiatives 2.950% 11/1/22 6,035 6,146 2 Catholic Health Initiatives 4.350% 11/1/42 25,935 26,348 Coca-Cola Co. 5.350% 11/15/17 85,000 102,571 Coca-Cola Co. 3.300% 9/1/21 10,075 11,175 Coca-Cola Enterprises Inc. 3.500% 9/15/20 9,900 10,577 Coca-Cola Enterprises Inc. 4.500% 9/1/21 8,430 9,607 Coca-Cola HBC Finance BV 5.125% 9/17/13 43,000 44,380 Coca-Cola HBC Finance BV 5.500% 9/17/15 17,440 19,046 Colgate-Palmolive Co. 7.600% 5/19/25 13,920 20,304 Diageo Investment Corp. 2.875% 5/11/22 26,991 28,076 Dr Pepper Snapple Group Inc. 2.000% 1/15/20 7,850 7,821 Dr Pepper Snapple Group Inc. 2.700% 11/15/22 7,905 7,928 Express Scripts Holding Co. 6.250% 6/15/14 14,670 15,849 3 Express Scripts Holding Co. 2.650% 2/15/17 43,711 45,549 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 45,000 55,270 GlaxoSmithKline Capital plc 1.500% 5/8/17 36,755 37,424 GlaxoSmithKline Capital plc 2.850% 5/8/22 28,930 30,356 3 Heineken NV 1.400% 10/1/17 8,150 8,169 3 Heineken NV 2.750% 4/1/23 6,450 6,378 3 Heineken NV 4.000% 10/1/42 1,390 1,346 Hershey Co. 4.850% 8/15/15 9,620 10,663 Johnson & Johnson 2.150% 5/15/16 21,705 22,790 Johnson & Johnson 5.150% 7/15/18 14,800 18,063 Kaiser Foundation Hospitals 3.500% 4/1/22 7,116 7,524 Kaiser Foundation Hospitals 4.875% 4/1/42 13,205 15,051 Kellogg Co. 4.000% 12/15/20 57,000 64,217 3 Kraft Foods Group Inc. 2.250% 6/5/17 11,390 11,832 3 Kraft Foods Group Inc. 3.500% 6/6/22 10,990 11,707 3 Kraft Foods Group Inc. 5.000% 6/4/42 12,505 13,949 McKesson Corp. 3.250% 3/1/16 6,650 7,157 McKesson Corp. 2.700% 12/15/22 7,710 7,773 Medtronic Inc. 4.750% 9/15/15 20,000 22,191 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 11,055 11,097 Merck & Co. Inc. 6.550% 9/15/37 10,000 14,398 Molson Coors Brewing Co. 2.000% 5/1/17 1,180 1,215 Molson Coors Brewing Co. 3.500% 5/1/22 3,315 3,510 Molson Coors Brewing Co. 5.000% 5/1/42 9,890 11,083 Mondelez International Inc. 5.375% 2/10/20 24,000 29,131 Pepsi Bottling Group Inc. 7.000% 3/1/29 10,000 14,582 PepsiCo Inc. 3.100% 1/15/15 38,800 40,767 PepsiCo Inc. 4.000% 3/5/42 51,391 53,518 Pfizer Inc. 5.350% 3/15/15 33,000 36,482 Philip Morris International Inc. 4.500% 3/26/20 8,250 9,697 Philip Morris International Inc. 4.125% 5/17/21 43,025 49,464 Philip Morris International Inc. 2.500% 8/22/22 21,645 21,782 2 Procter & Gamble - Esop 9.360% 1/1/21 44,476 59,093 3 Roche Holdings Inc. 6.000% 3/1/19 14,250 17,933 3 SABMiller Holdings Inc. 2.450% 1/15/17 11,400 11,961 3 SABMiller Holdings Inc. 4.950% 1/15/42 4,100 4,739 3 SABMiller plc 6.500% 7/1/16 50,000 58,666 Sanofi 4.000% 3/29/21 44,090 50,756 9 Vanguard ® Wellington Fund Schedule of Investments November 30, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) St. Jude Medical Inc. 2.500% 1/15/16 24,840 25,863 3 Tesco plc 5.500% 11/15/17 50,000 59,107 Thermo Fisher Scientific Inc. 3.250% 11/20/14 9,385 9,831 Thermo Fisher Scientific Inc. 3.200% 5/1/15 10,355 10,942 Thermo Fisher Scientific Inc. 3.200% 3/1/16 11,405 12,158 Thermo Fisher Scientific Inc. 1.850% 1/15/18 20,495 20,890 Unilever Capital Corp. 4.250% 2/10/21 95,235 111,125 Wyeth LLC 5.950% 4/1/37 25,000 33,312 Zeneca Wilmington Inc. 7.000% 11/15/23 29,000 39,962 Energy (0.9%) Apache Finance Canada Corp. 7.750% 12/15/29 19,910 29,146 BP Capital Markets plc 3.125% 10/1/15 16,000 17,024 BP Capital Markets plc 3.200% 3/11/16 33,000 35,396 BP Capital Markets plc 1.846% 5/5/17 25,000 25,586 BP Capital Markets plc 4.750% 3/10/19 27,215 31,886 BP Capital Markets plc 4.500% 10/1/20 16,000 18,611 BP Capital Markets plc 3.245% 5/6/22 25,000 26,262 ConocoPhillips 5.200% 5/15/18 80,000 95,384 EOG Resources Inc. 5.625% 6/1/19 16,100 19,893 3 Motiva Enterprises LLC 5.750% 1/15/20 5,065 6,192 Occidental Petroleum Corp. 4.100% 2/1/21 39,240 45,009 Occidental Petroleum Corp. 2.700% 2/15/23 21,000 21,515 3 Schlumberger Investment SA 2.400% 8/1/22 23,925 23,933 Shell International Finance BV 3.250% 9/22/15 29,575 31,672 Shell International Finance BV 4.375% 3/25/20 38,000 44,539 Shell International Finance BV 2.250% 1/6/23 34,000 33,738 Suncor Energy Inc. 5.950% 12/1/34 20,700 25,343 Total Capital International SA 1.550% 6/28/17 44,415 45,305 Total Capital International SA 2.700% 1/25/23 33,630 34,393 Other Industrial (0.1%) 3 Hutchison Whampoa International 03/13 Ltd. 6.500% 2/13/13 43,865 44,287 3 Hutchison Whampoa International 11 Ltd. 3.500% 1/13/17 6,145 6,527 Technology (0.7%) Cisco Systems Inc. 4.450% 1/15/20 40,000 46,882 Dell Inc. 5.875% 6/15/19 34,840 40,388 Google Inc. 2.125% 5/19/16 20,435 21,393 Hewlett-Packard Co. 2.650% 6/1/16 17,000 16,628 Hewlett-Packard Co. 5.500% 3/1/18 29,135 30,885 Hewlett-Packard Co. 3.750% 12/1/20 82,000 75,693 Hewlett-Packard Co. 4.300% 6/1/21 26,000 24,554 International Business Machines Corp. 2.000% 1/5/16 40,400 41,787 International Business Machines Corp. 1.950% 7/22/16 23,211 24,123 International Business Machines Corp. 1.250% 2/6/17 10,075 10,203 International Business Machines Corp. 8.375% 11/1/19 25,000 35,958 International Business Machines Corp. 5.875% 11/29/32 25,000 33,462 Microsoft Corp. 4.000% 2/8/21 16,000 18,472 Oracle Corp. 6.125% 7/8/39 18,000 24,426 Transportation (0.4%) Burlington Northern Santa Fe LLC 3.050% 3/15/22 7,595 7,954 2 Continental Airlines 2007-1 Class A Pass Through Trust 5.983% 4/19/22 28,148 31,315 3 ERAC USA Finance LLC 2.250% 1/10/14 5,890 5,974 3 ERAC USA Finance LLC 5.900% 11/15/15 19,500 21,946 3 ERAC USA Finance LLC 2.750% 3/15/17 6,795 7,115 3 ERAC USA Finance LLC 4.500% 8/16/21 9,295 10,263 3 ERAC USA Finance LLC 7.000% 10/15/37 26,175 33,556 3 ERAC USA Finance LLC 5.625% 3/15/42 10,000 11,113 2 Federal Express Corp. 1998 Pass Through Trust 6.720% 1/15/22 29,421 35,361 FedEx Corp. 2.625% 8/1/22 5,385 5,439 FedEx Corp. 3.875% 8/1/42 5,095 5,104 Southwest Airlines Co. 5.750% 12/15/16 32,500 36,846 2 Southwest Airlines Co. 1993-A Pass Through Trust 7.540% 6/29/15 17,713 19,075 10 Vanguard ® Wellington Fund Schedule of Investments November 30, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) 2 Southwest Airlines Co. 2007-1 Pass Through Trust 6.150% 8/1/22 19,492 22,757 United Parcel Service Inc. 1.125% 10/1/17 4,680 4,699 United Parcel Service Inc. 2.450% 10/1/22 17,950 18,159 United Parcel Service Inc. 4.875% 11/15/40 14,815 17,444 7,222,004 Utilities (2.5%) Electric (2.0%) Alabama Power Co. 5.550% 2/1/17 17,650 20,552 Alabama Power Co. 5.700% 2/15/33 15,000 19,105 Ameren Illinois Co. 6.125% 12/15/28 54,000 68,335 Carolina Power & Light Co. 6.300% 4/1/38 14,705 20,337 Commonwealth Edison Co. 5.950% 8/15/16 23,120 27,161 Connecticut Light & Power Co. 5.650% 5/1/18 13,655 16,423 Consolidated Edison Co. of New York Inc. 5.500% 9/15/16 20,930 24,432 Consolidated Edison Co. of New York Inc. 5.300% 12/1/16 25,505 29,612 Consolidated Edison Co. of New York Inc. 7.125% 12/1/18 11,278 14,757 Dominion Resources Inc. 5.200% 8/15/19 19,250 23,003 Duke Energy Carolinas LLC 5.250% 1/15/18 9,000 10,823 Duke Energy Carolinas LLC 5.100% 4/15/18 18,235 21,930 Duke Energy Carolinas LLC 3.900% 6/15/21 50,025 56,953 3 Enel Finance International NV 6.800% 9/15/37 29,505 30,809 Florida Power & Light Co. 5.650% 2/1/35 50,000 64,792 Florida Power & Light Co. 4.950% 6/1/35 10,000 11,975 Florida Power & Light Co. 5.650% 2/1/37 5,000 6,468 Florida Power & Light Co. 5.950% 2/1/38 39,215 52,604 Florida Power Corp. 6.350% 9/15/37 8,000 10,884 Florida Power Corp. 6.400% 6/15/38 27,055 37,089 Georgia Power Co. 5.400% 6/1/18 38,660 46,899 Georgia Power Co. 4.300% 3/15/42 23,145 24,317 MidAmerican Energy Holdings Co. 6.125% 4/1/36 25,000 32,003 National Rural Utilities Cooperative Finance Corp. 3.875% 9/16/15 24,125 26,100 National Rural Utilities Cooperative Finance Corp. 5.450% 2/1/18 60,000 72,718 Northern States Power Co. 6.250% 6/1/36 50,000 70,344 NSTAR LLC 4.500% 11/15/19 3,535 4,045 Pacific Gas & Electric Co. 4.250% 5/15/21 11,365 13,136 PacifiCorp 5.900% 8/15/34 12,500 16,279 PacifiCorp 6.250% 10/15/37 36,635 49,867 Peco Energy Co. 5.350% 3/1/18 20,545 24,911 Potomac Electric Power Co. 6.500% 11/15/37 25,000 36,314 PPL Energy Supply LLC 6.200% 5/15/16 13,573 15,678 Public Service Electric & Gas Co. 5.300% 5/1/18 25,100 30,226 San Diego Gas & Electric Co. 6.000% 6/1/26 3,600 4,859 South Carolina Electric & Gas Co. 5.800% 1/15/33 9,000 11,275 South Carolina Electric & Gas Co. 6.050% 1/15/38 34,000 44,625 Southern California Edison Co. 6.000% 1/15/34 7,695 10,091 Southern California Edison Co. 5.550% 1/15/37 50,475 64,392 Southern California Edison Co. 5.950% 2/1/38 40,000 53,894 Wisconsin Electric Power Co. 4.500% 5/15/13 21,565 21,960 Wisconsin Electric Power Co. 5.700% 12/1/36 17,280 22,468 Wisconsin Public Service Corp. 6.080% 12/1/28 45,000 56,562 Natural Gas (0.4%) AGL Capital Corp. 6.375% 7/15/16 25,815 30,565 British Transco Finance Inc. 6.625% 6/1/18 50,000 62,204 3 DCP Midstream LLC 6.450% 11/3/36 30,325 35,318 KeySpan Corp. 4.650% 4/1/13 9,000 9,119 National Grid plc 6.300% 8/1/16 30,000 35,106 TransCanada PipeLines Ltd. 3.800% 10/1/20 47,125 52,853 Wisconsin Gas LLC 6.600% 9/15/13 13,100 13,562 11 Vanguard ® Wellington Fund Schedule of Investments November 30, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Other Utility (0.1%) UGI Utilities Inc. 5.753% 9/30/16 37,590 42,533 1,602,267 Total Corporate Bonds (Cost $13,360,572) 15,103,735 Sovereign Bonds (U.S. Dollar-Denominated) (0.8%) 3 Abu Dhabi National Energy Co. 5.875% 10/27/16 41,140 46,491 3 CDP Financial Inc. 4.400% 11/25/19 40,000 46,569 3 Electricite de France SA 4.600% 1/27/20 50,000 56,738 3 Gazprom Neft OAO Via GPN Capital SA 4.375% 9/19/22 22,000 22,347 International Bank for Reconstruction & Development 4.750% 2/15/35 40,000 51,017 Japan Finance Organization for Municipalities 4.625% 4/21/15 7,800 8,535 KFW 7.000% 3/1/13 10,000 10,152 Oesterreichische Kontrollbank AG 4.500% 3/9/15 10,500 11,399 Province of Ontario 4.500% 2/3/15 12,270 13,333 Province of Ontario 4.000% 10/7/19 56,415 65,243 Province of Ontario 4.400% 4/14/20 50,000 59,429 Quebec 5.125% 11/14/16 50,000 58,611 3 Ras Laffan Liquefied Natural Gas Co. Ltd. III 5.500% 9/30/14 14,985 16,155 Republic of South Africa 6.500% 6/2/14 21,900 23,707 3 Temasek Financial I Ltd. 2.375% 1/23/23 45,150 45,019 Total Sovereign Bonds (Cost $470,814) 534,745 Taxable Municipal Bonds (1.9%) Atlanta GA Downtown Development Authority Revenue 6.875% 2/1/21 10,665 13,323 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 40,000 55,861 California GO 5.700% 11/1/21 16,840 19,784 California GO 7.550% 4/1/39 13,375 19,442 California GO 7.300% 10/1/39 4,280 5,917 California GO 7.600% 11/1/40 23,935 35,258 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 8,545 11,308 Chicago IL O'Hare International Airport Revenue 6.845% 1/1/38 21,280 24,897 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 8,970 11,872 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 29,925 41,145 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 14,580 17,462 Houston TX GO 6.290% 3/1/32 25,000 31,594 Illinois GO 5.100% 6/1/33 3,145 3,191 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 29,200 36,917 5 Kansas Development Finance Authority Revenue (Public Employees Retirement System) 5.501% 5/1/34 50,000 59,275 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 15,645 20,329 Los Angeles CA Unified School District GO 5.750% 7/1/34 55,325 67,282 Louisville & Jefferson County KY Metropolitan Sewer District Revenue 6.250% 5/15/43 19,000 25,325 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 21,685 29,636 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 22,105 28,900 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 35,285 52,389 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 4,000 5,783 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 15,950 21,986 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 10,860 16,046 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 5,235 6,833 North Texas Tollway Authority System Revenue 6.718% 1/1/49 61,100 83,779 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 25,930 34,339 Oregon GO 5.902% 8/1/38 19,510 24,094 12 Vanguard ® Wellington Fund Schedule of Investments November 30, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) 5 Oregon School Boards Association GO 5.528% 6/30/28 50,000 60,577 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 12,735 16,308 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 10,455 13,323 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 53,000 53,152 President & Fellows of Harvard College Massachusetts GO 6.300% 10/1/37 50,675 58,602 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 11,890 15,558 Stanford University 6.875% 2/1/24 34,745 49,646 Stanford University 7.650% 6/15/26 29,000 44,807 University of California Regents Medical Center Revenue 6.548% 5/15/48 14,820 19,800 University of California Regents Medical Center Revenue 6.583% 5/15/49 23,785 32,065 University of California Revenue 5.770% 5/15/43 24,325 30,426 Total Taxable Municipal Bonds (Cost $955,395) 1,198,231 Temporary Cash Investments (0.6%) Repurchase Agreements (0.6%) Bank of America Securities, LLC(Dated 11/30/12, Repurchase Value $74,101,000, collateralized by Federal Home Loan Mortgage Corp. 4.000%, 11/1/42, and Federal National Mortgage Assn. 3.000%, 10/1/27) 0.220% 12/3/12 74,100 74,100 Bank of Montreal(Dated 11/30/12, Repurchase Value $70,001,000, collateralized by U.S. Treasury Notes 0.250%, 3/31/14) 0.230% 12/3/12 70,000 70,000 Deutsche Bank Securities, Inc.(Dated 11/30/12, Repurchase Value $27,601,000, collateralized by Government National Mortgage Assn. 2.500%, 10/20/27) 0.250% 12/3/12 27,600 27,600 HSBC Bank USA(Dated 11/30/12, Repurchase Value $56,701,000, collateralized by Federal Home Loan Mortgage Corp. 3.000%-4.500%, 7/1/30-12/1/42) 0.240% 12/3/12 56,700 56,700 RBC Capital Markets LLC(Dated 11/30/12, Repurchase Value $39,001,000, collateralized by Federal National Mortgage Assn. 4.000%, 5/1/42) 0.230% 12/3/12 39,000 39,000 RBS Securities, Inc.(Dated 11/30/12, Repurchase Value $53,001,000, collateralized by U.S. Treasury Notes, 0.250-3.625%, 11/30/14-2/15/21) 0.220% 12/3/12 53,000 53,000 TD Securities (USA) LLC(Dated 11/30/12, Repurchase Value $57,001,000, collateralized by Federal National Mortgage Assn. 0.600%-1.700%, 8/20/15-8/28/19) 0.220% 12/3/12 57,000 57,000 UBS Securities LLC(Dated 11/30/12, Repurchase Value $19,100,000, collateralized by Government National Mortgage Assn. 4.500%-5.500%, 3/15/40- 8/15/41) 0.220% 12/3/12 19,100 19,100 396,500 Total Temporary Cash Investments (Cost $396,500) 396,500 Total Investments (99.7%) (Cost $52,253,898) 64,203,842 Other Assets and Liabilities—Net (0.3%) 161,262 Net Assets (100%) 64,365,104 * Non-income-producing security. 1 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 13 Vanguard ® Wellington Fund Schedule of Investments November 30, 2012 3 Certain of the fund's securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, the aggregate value of these securities was $2,460,779,000, representing 3.8% of net assets. 4 Adjustable-rate security. 5 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). ADR—American Depositary Receipt. GO—General Obligation Bond. 14 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Vanguard Wellington Fund: We have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the financial statements (not presented herein) of Vanguard Wellington Fund (the "Fund") as of November 30, 2012 and for the year then ended and have issued our unqualified report thereon dated January 14, 2013. Our audit included audit of the Fund's schedule of investments as of November 30, 2012. This schedule of investments is the responsibility of the Fund's management. Our responsibility is to express an opinion on this schedule of investments based on our audits. In our opinion, the accompanying schedule of investments referred to above, when read in conjunction with the financial statements of the Fund referred to above, present fairly, in all material respects, the information set forth therein. PricewaterhouseCoopers LLP Philadelphia, PA January 14, 2013 15 © 2013 The Vanguard Group. Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SNA 210 012013 Item 2 : Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrants principal executive officer, principal financial officer, principal accounting officer or controller or persons performing similar functions. The Code of Ethics was amended during the reporting period covered by this report to make certain technical, non-material changes. Item 3 : Audit Committee Financial Expert. The following members of the Audit Committee have been determined by the Registrants Board of Trustees to be Audit Committee Financial Experts serving on its Audit Committee, and to be independent: Rajiv L. Gupta, Amy Gutmann, JoAnn Heffernan Heisen, F. Joseph Loughrey, Mark Loughridge, Scott C. Malpass, André F. Perold, and Alfred M. Rankin, Jr. Item 4 : Principal Accountant Fees and Services. (a) Audit Fees. Audit Fees of the Registrant Fiscal Year Ended November 30, 2012: $33,000 Fiscal Year Ended November 30, 2011: $33,000 Aggregate Audit Fees of Registered Investment Companies in the Vanguard Group. Fiscal Year Ended November 30, 2012: $4,809,780 Fiscal Year Ended November 30, 2011: $3,978,540 (b) Audit-Related Fees. Fiscal Year Ended November 30, 2012: $1,812,565 Fiscal Year Ended November 30, 2011: $1,341,750 Includes fees billed in connection with assurance and related services provided to the Registrant, The Vanguard Group, Inc., Vanguard Marketing Corporation, and other registered investment companies in the Vanguard Group. (c) Tax Fees. Fiscal Year Ended November 30, 2012: $490,518 Fiscal Year Ended November 30, 2011: $373,830 Includes fees billed in connection with tax compliance, planning and advice services provided to the Registrant, The Vanguard Group, Inc., Vanguard Marketing Corporation, and other registered investment companies in the Vanguard Group and related to income and excise taxes. (d) All Other Fees. Fiscal Year Ended November 30, 2012: $16,000 Fiscal Year Ended November 30, 2011: $16,000 Includes fees billed for services related to risk management and privacy matters. Services were provided to the Registrant, The Vanguard Group, Inc., Vanguard Marketing Corporation, and other registered investment companies in the Vanguard Group. (e) (1) Pre-Approval Policies. The policy of the Registrants Audit Committee is to consider and, if appropriate, approve before the principal accountant is engaged for such services, all specific audit and non-audit services provided to: (1) the Registrant; (2) The Vanguard Group, Inc.; (3) other entities controlled by The Vanguard Group, Inc. that provide ongoing services to the Registrant; and (4) other registered investment companies in the Vanguard Group. In making a determination, the Audit Committee considers whether the services are consistent with maintaining the principal accountants independence. In the event of a contingency situation in which the principal accountant is needed to provide services in between scheduled Audit Committee meetings, the Chairman of the Audit Committee would be called on to consider and, if appropriate, pre-approve audit or permitted non-audit services in an amount sufficient to complete services through the next Audit Committee meeting, and to determine if such services would be consistent with maintaining the accountants independence. At the next scheduled Audit Committee meeting, services and fees would be presented to the Audit Committee for formal consideration, and, if appropriate, approval by the entire Audit Committee. The Audit Committee would again consider whether such services and fees are consistent with maintaining the principal accountants independence. The Registrants Audit Committee is informed at least annually of all audit and non-audit services provided by the principal accountant to the Vanguard complex, whether such services are provided to: (1) the Registrant; (2) The Vanguard Group, Inc.; (3) other entities controlled by The Vanguard Group, Inc. that provide ongoing services to the Registrant; or (4) other registered investment companies in the Vanguard Group. (2) No percentage of the principal accountants fees or services were approved pursuant to the waiver provision of paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) For the most recent fiscal year, over 50% of the hours worked under the principal accountants engagement were not performed by persons other than full-time, permanent employees of the principal accountant. (g) Aggregate Non-Audit Fees. Fiscal Year Ended November 30, 2012: $506,518 Fiscal Year Ended November 30, 2011: $389,830 Includes fees billed for non-audit services provided to the Registrant, The Vanguard Group, Inc., Vanguard Marketing Corporation, and other registered investment companies in the Vanguard Group. (h) For the most recent fiscal year, the Audit Committee has determined that the provision of all non-audit services was consistent with maintaining the principal accountants independence. Item 5 : Audit Committee of Listed Registrants. Not Applicable. Item 6 : Investments. Not Applicable. Item 7 : Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not Applicable. Item 8 : Portfolio Managers of Closed-End Management Investment Companies. Not Applicable. Item 9 : Purchase of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not Applicable. Item 10 : Submission of Matters to a Vote of Security Holders. Not Applicable. Item 11 : Controls and Procedures. (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant's Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. There were no significant changes in Registrants Internal Control Over Financial Reporting or in other factors that could significantly affect this control subsequent to the date of the evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 12 : Exhibits. (a) Code of Ethics. (b) Certifications. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VANGUARD WELLINGTON FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 21, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD WELLINGTON FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: January 21, 2013 VANGUARD WELLINGTON FUND By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: January 21, 2013 * By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444, Incorporated by Reference.
